EXHIBIT 10.7

FORM OF NOTE

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT
TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD
CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTION 3(c)(viii) HEREOF.
THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE MAY BE LESS THAN THE AMOUNTS SET
FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(viii) HEREOF. ASSIGNEES OR
TRANSFEREES OF THIS NOTE ARE BOUND BY THE TRADING RESTRICTIONS OF SECTION 4(r)
OF THE SECURITIES PURCHASE AGREEMENT (AS DEFINED HEREIN).

SENIOR SECURED NOTE

 

March 20, 2006   $[                    ]

FOR VALUE RECEIVED, CARDIOVASCULAR BIOTHERAPEUTICS, INC., a Delaware corporation
(the “Company”), hereby promises to pay to the order of [                    ]
or registered assigns (the “Holder”) the principal amount of
[                    ] United States Dollars ($[                    ]) when due,
whether upon maturity, acceleration, redemption or otherwise, and to pay
interest (“Interest”) on the unpaid principal balance hereof on each Interest
Payment Date (as defined in Section 2(a)) and upon maturity, or earlier upon
conversion, acceleration or redemption pursuant to the terms hereof, at the
Applicable Interest Rate (as defined in Section 2(a)). Interest on this Note
payable on each Interest Payment Date and upon maturity, or earlier upon
conversion, acceleration or redemption pursuant to the terms hereof, shall
accrue from the Issuance Date (as defined in Section 2(a)) and shall be computed
on the basis of a 365-day year and actual days elapsed.

(1) Payments of Principal. All payments of principal of this Note (to the extent
such principal is not converted into Shares (as defined in Section 2(a)), in
accordance with the terms hereof) shall be made in lawful money of the United
States of America by wire transfer of immediately available funds to such
account as the Holder may from time to time designate by written notice in
accordance with the provisions of this Note. Except as provided in Section 8,
the Company has no right, but under certain circumstances may have an
obligation, to make payments of principal of this Note in cash prior to the
Maturity Date (as defined in Section 2(a)).



--------------------------------------------------------------------------------

Whenever any amount expressed to be due by the terms of this Note is due on any
day that is not a Business Day (as defined in Section 2(a)), the same shall
instead be due on the next succeeding day that is a Business Day. Each
capitalized term used herein, and not otherwise defined, shall have the meaning
ascribed thereto in the Securities Purchase Agreement, dated as of March 20,
2006, pursuant to which this Note and the Other Notes (as defined in
Section 2(a)) were originally issued (as such agreement may be amended from time
to time as provided in such agreement, the “Securities Purchase Agreement”).
This Note and all Other Notes issued by the Company pursuant to the Securities
Purchase Agreement and all notes issued in exchange therefor or replacement
thereof are collectively referred to in this Note as the “Notes.”

(2) Definitions.

(a) Certain Defined Terms. For purposes of this Note, the following terms shall
have the following meanings:

(i) “3-Month LIBOR Rate” means the London Interbank Offered Rate of LIBOR with
respect to a three-month period for deposits of United States Dollars as
reported by Bloomberg Financial Markets (or any successor thereto, “Bloomberg”)
at approximately 10:00 a.m. (New York time) through its “LIBOR Rates” function
(accessed by typing “LR” [GO] on a Bloomberg terminal, and looking at the row
entitled “3 MONTH” and under the column entitled “DOLLAR LIBOR”) (or such other
page as may replace that page on that service, or such other service as may be
selected jointly by the Company and the holders of the Notes). If such rate
appears on the Bloomberg LIBOR Rates page on any date of determination of the
3-Month LIBOR Rate (a “LIBOR Determination Date”), the 3-Month LIBOR Rate for
such date of determination will be such rate. If on any LIBOR Determination Date
such rate does not appear on the Bloomberg LIBOR Rates page, the Company and the
Holders of the Notes will jointly request each of four major reference banks in
the London interbank market, as selected jointly by the Company and the Holders
of the Notes, to provide the Company with its offered quotation for United
States dollar deposits for the upcoming three-month period, to prime banks in
the London interbank market at approximately 4:00 p.m., London time on any such
LIBOR Determination Date and in a principal amount that is representative for a
single transaction in United States Dollars in such market at such time. If at
least two reference banks provide the Company with offered quotations, 3-Month
LIBOR Rate on such LIBOR Determination Date will be the arithmetic mean of all
such quotations. If on such LIBOR Determination Date fewer than two of the
reference banks provide the Company with offered quotations, 3-Month LIBOR Rate
on such LIBOR Determination Date will be the arithmetic mean of the offered per
annum rates that three major banks in New York City selected jointly by the
Company and the Holders of the Notes quote at approximately 11:00 A.M. in New
York City on such LIBOR Determination Date for three-month United States dollar
loans to leading European banks, in a principal amount that is representative
for a single transaction in United States dollars in such market at such time.
If these New York City quotes are not available, then the 3-Month LIBOR Rate
determined on such LIBOR Determination Date will continue to be

 

2



--------------------------------------------------------------------------------

3-Month LIBOR Rate as then currently in effect on such LIBOR Determination Date.

(ii) “Allocation Percentage” means, with respect to each holder of Notes as of
the date of any determination, a fraction of which the numerator is the
aggregate principal amount of the Notes originally purchased by such holder on
the Issuance Date, and of which the denominator is the aggregate principal
amount of the Notes purchased by all holders on the Issuance Date.

(iii) “Applicable Interest Rate” initially shall mean the per annum interest
rate equal to the sum of (a) the 3-Month LIBOR Rate in effect on the Issuance
Date, and (b) seven percent (7.00%); provided, however, that on each Interest
Payment Date, such rate shall be adjusted to the per annum interest rate equal
to the sum of (a) the 3-Month LIBOR Rate in effect on such date, and (b) seven
percent (7.00%). Each Applicable Interest Rate will be applicable as of and
after the first date following such Interest Payment Date to which it relates
to, and including the next succeeding Interest Payment Date.

(iv) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in the city of New York are authorized or required by law
to remain closed.

(v) “Common Stock” means (A) the Company’s common stock, $0.001 par value per
share, and (B) any capital stock resulting from a reclassification of such
common stock.

(vi) “Conversion Amount” means (A) the sum of (1) the principal amount of this
Note to be converted, redeemed or otherwise with respect to which this
determination is being made and (2) the Interest Amount with respect to the
amount referred to in the immediately preceding clause (1), or (B) in the case
of an Interest Conversion (as defined in Section 7), the Interest Amount to be
converted.

(vii) “Conversion Price” means, as of any Conversion Date or other date of
determination, the lesser of (A) the Fixed Conversion Price, and (B) 94% of the
arithmetic average of the Weighted Average Price of the Common Stock on each of
the five (5) consecutive Trading Days immediately preceding the Conversion Date
applicable to the conversion for which such determination is being made;
provided, however, that at the election of the Holder as set forth in a
Conversion Notice (as defined in Section 2(d)), “Conversion Price” shall mean
the Fixed Conversion Price.

(viii) “Dollars” or “$” means United States Dollars.

(ix) “Excluded Taxes” means, with respect to the Holder, or any other recipient
of payment to be made by or on account of any obligations of the Company or any
of its Subsidiaries under the Notes, the Securities Purchase Agreement or under
any other Transaction Document, income or franchise taxes

 

3



--------------------------------------------------------------------------------

imposed on (or measured by) its net income by the United States of America or
such other jurisdiction under the laws of which such recipient is organized or
its principal offices are located.

(x) “Expected Trading Days” means, with respect to any Company Conversion Period
(as defined in Section 9(a)), the number of regularly scheduled Business Days in
such period on which the Principal Market is scheduled to be open for trading of
the Common Stock.

(xi) “Fixed Conversion Price” means, as of any Conversion Date or other date of
determination, $12.00, subject to adjustment as provided herein.

(xii) “Indemnified Taxes” means Taxes other than Excluded Taxes.

(xiii) “Initial Warrants” means the warrants issued to the original buyers of
the Notes pursuant to the Securities Purchase Agreement, and all warrants issued
in exchange or substitution therefor or replacement thereof.

(xiv) “Interest Amount” means, with respect to any Principal, all accrued and
unpaid Interest (including any Default Interest as defined in Section 7) on such
Principal through and including such date of determination.

(xv) “Interest Payment Date” means the first Business Day of each calendar
quarter, beginning with the calendar quarter that commences on April 1, 2006
through and including the last calendar quarter that commences prior to the
Maturity Date.

(xvi) “Issuance Date” means the original date of issuance of this Note pursuant
to the Securities Purchase Agreement, regardless of any exchange or replacement
hereof.

(xvii) “Lien” means, with respect to any asset, any mortgage, lien, pledge,
hypothecation, charge, security interest, encumbrance or adverse claim of any
kind and any restrictive covenant, condition, restriction or exception of any
kind that has the practical effect of creating a mortgage, lien, pledge,
hypothecation, charge, security interest, encumbrance or adverse claim of any
kind (including any of the foregoing created by, arising under or evidenced by
any conditional sale or other title retention agreement, the interest of a
lessor with respect to a Capital Lease Obligation, or any financing lease having
substantially the same economic effect as any of the foregoing).

(xviii) “Maturity Date” means March 20, 2009, unless such date is not a Business
Day, in which case “Maturity Date” shall mean the first Business Day following
March 20, 2009.

 

4



--------------------------------------------------------------------------------

(xix) “Original Principal Amount” means $[                    ] [INSERT: The
Principal amount of this Note on the Issuance Date upon the Closing of the
Securities Purchase Agreement].

(xx) “Other Notes” means all of the senior secured notes, other than this Note,
that have been issued by the Company pursuant to the Securities Purchase
Agreement and all notes issued in exchange therefor or replacement thereof.

(xxi) “Permitted Lien” means (a) Liens created by the Security Documents;
(b) Liens existing on the date of the Securities Purchase Agreement not
otherwise described in any other clause of this definition and set forth on
Schedule 3(bb) to the Securities Purchase Agreement; (c) Liens for taxes or
other governmental charges not at the time due and payable so long as the
Company and its Subsidiaries maintain adequate reserves in accordance with
United States generally accepted accounting principles (“GAAP”) in respect of
such taxes and charges; (d) Liens arising in the ordinary course of business in
favor of carriers, warehousemen, mechanics and materialmen, or other similar
Liens imposed by law, which remain payable without penalty or which are being
contested in good faith by appropriate proceedings diligently prosecuted, which
proceedings have the effect of preventing the forfeiture or sale of the property
subject thereto, and in each case for which adequate reserves in accordance with
GAAP are being maintained; (e) Liens arising in the ordinary course of business
in connection with worker’s compensation, unemployment compensation and other
types of social security (excluding Liens arising under ERISA); (f) attachments,
appeal bonds (and cash collateral securing such bonds), judgments and other
similar Liens, for sums not exceeding $100,000 in the aggregate for the Company
and its Subsidiaries, arising in connection with court proceedings, provided
that the execution or other enforcement of such Liens is effectively stayed;
(g) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens arising in the ordinary course of business and not
materially detracting from the value of the property subject thereto and not
interfering in any material respect with the ordinary conduct of the business of
the Company or any Subsidiary; and (h) Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies and burdening only deposit accounts or other
funds maintained with a creditor depository institution, provided that no such
deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board of Governors of the Federal Reserve System
and no such deposit account is intended by the Company or any Subsidiary to
provide collateral to the depository institution.

(xxii) “Person” means an individual, a limited liability company, a partnership,
a joint venture, a corporation, a trust, an unincorporated organization or a
government or any department or agency thereof or any other legal entity.

 

5



--------------------------------------------------------------------------------

(xxiii) “Principal” means the outstanding principal amount of this Note as of
any date of determination.

(xxiv) “Principal Market” means, with respect to the Common Stock or any other
security, the principal securities exchange or trading market for the Common
Stock or such other security.

(xxv) “Registrable Securities” shall have the meaning set forth in the
Registration Rights Agreement.

(xxvi) “Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of March 20, 2006, among the Company and the initial holders
of the Notes relating to the filing of registration statements covering, among
other things, the resale of the Registrable Securities, as such agreement may be
amended from time to time as provided in such agreement.

(xxvii) “Registration Statement” means a registration statement or registration
statements filed under the 1933 Act pursuant to the Registration Rights
Agreement covering the resale of the Registrable Securities.

(xxviii) “SEC” means the United States Securities and Exchange Commission, or
any successor thereto.

(xxix) “Security Agreement” means that certain security agreement among the
Company, its Subsidiaries, the Collateral Agent (as defined therein) and the
holders of the Notes relating to the granting by the Company and the
Subsidiaries of a first-priority security interest, subject to Permitted Liens,
in all the assets of the Company and its Subsidiaries, as such agreement may be
amended from time to time as provided in such agreement.

(xxx) “Security Documents” means the Security Agreement and any other
agreements, documents and instruments executed concurrently herewith or at any
time hereafter pursuant to which the Company, its Subsidiaries or any other
Person either (i) guarantees payment or performance of all or any portion of the
obligations hereunder or under any other instruments delivered in connection
with the transactions contemplated hereby and by the Securities Purchase
Agreement, and/or (ii) provides, as security for all or any portion of such
obligations, a Lien on any of its assets in favor of the Holder, as any or all
of the same may be amended, supplemented, restated or otherwise modified from
time to time.

(xxxi) “Shares” means shares of Common Stock.

(xxxii) “Trading Day” means any day on which the Common Stock is traded on its
Principal Market; provided that “Trading Day” shall not include any day on which
the Principal Market is open for trading for less than 4.5 hours.

 

6



--------------------------------------------------------------------------------

(xxxiii) “Weighted Average Price” means, for any security as of any date, the
dollar volume-weighted average price for such security on its Principal Market
during the period beginning at 9:30 a.m. New York City time (or such other time
as its Principal Market publicly announces is the official open of trading) and
ending at 4:00 p.m. New York City time (or such other time as its Principal
Market publicly announces is the official close of trading) as reported by
Bloomberg through its “Volume at Price” functions, or if the foregoing does not
apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30 a.m. New York City time (or such other time
as such over-the-counter market publicly announces is the official open of
trading), and ending at 4:00 p.m. New York City time (or such other time as such
over-the-counter market publicly announces is the official close of trading) as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by the National
Quotation Bureau, Inc. If the Weighted Average Price cannot be calculated for
such security on such date on any of the foregoing bases, the Weighted Average
Price of such security on such date shall be the fair market value as mutually
determined by the Company and the holders of Notes representing at least
two-thirds (2/3) of the aggregate principal amount of the Notes then outstanding
as to which such determination is being made. If the Company and the holders of
the Notes representing at least two-thirds (2/3) of the aggregate principal
amount of the Notes then outstanding as to which such determination is being
made are unable to agree upon the fair market value of the Common Stock, then
such dispute shall be resolved pursuant to Section 3(c)(iii) below with the term
“Weighted Average Price” being substituted for the term “Conversion Price.” All
such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during any period
during which the Weighted Average Price is being determined.

(3) Conversion of this Note; Mandatory Redemption at Maturity. This Note shall
be converted into Shares on the terms and conditions set forth in this
Section 3.

(a) Conversion at Option of the Holder. Subject to the provisions of Section 6,
at any time or times on or after the Issuance Date, the Holder shall be entitled
to convert all or any part of the Principal (and the Interest Amount relating
thereto) into fully paid and nonassessable Shares in accordance with this
Section 3, at the Conversion Rate (as defined in Section 3(b)). The Company
shall not issue any fraction of a Share upon any conversion. If the issuance
would result in the issuance of a fraction of a Share, then the Company shall
round such fraction of a Share up or down to the nearest whole share (with 0.5
rounded up). If any Principal remains outstanding on the Maturity Date, then all
such Principal (and the Interest Amount relating thereto) shall be redeemed as
of such date in accordance with Section 3(c)(vii).

 

7



--------------------------------------------------------------------------------

(b) Conversion Rate. The number of Shares issuable upon a conversion of any
portion of this Note pursuant to Section 3 shall be determined according to the
following formula (the “Conversion Rate”):

Conversion Amount

Conversion Price

(c) Mechanics of Conversion. The conversion of this Note shall be conducted in
the following manner:

(i) Holder’s Delivery Requirements. To convert a Conversion Amount into Shares
on any date (the “Conversion Date”), the Holder shall (A) transmit by facsimile
(or otherwise deliver), for receipt on or prior to 11:59 p.m. New York City time
on such date, a copy of an executed conversion notice in the form attached
hereto as Exhibit I (the “Conversion Notice”) to the Company (attention:
Corporate Controller), and (B) if required by Section 3(c)(vii) or
Section 3(c)(viii), surrender to a common carrier for delivery to the Company,
no later than three (3) Business Days after the Conversion Date, the original
Note being converted (or an indemnification undertaking reasonably acceptable to
the Company with respect to this Note in the case of its loss, theft or
destruction). Such Conversion Notice shall specify whether and in what amounts
the Conversion Amount relates to (X) a conversion at the election of the Holder
at the Fixed Conversion Price other than pursuant to Section 9, (Y) a conversion
at the election of the Holder other than at the Fixed Conversion Price and other
than pursuant to Section 9, or (Z) a Company Conversion pursuant to Section 9
(including an Interest Conversion); and any such conversion shall be applied as
so specified.

(ii) Company’s Response. Upon receipt or deemed receipt by the Company of a copy
of a Conversion Notice, the Company (I) shall immediately send, via facsimile, a
confirmation of receipt of such Conversion Notice to the Holder and the
Company’s designated transfer agent (the “Transfer Agent”), which confirmation
shall constitute an instruction to the Transfer Agent to process such Conversion
Notice in accordance with the terms herein and (II) on or before the second
(2nd) Business Day following the date of receipt or deemed receipt by the
Company of such Conversion Notice (the “Share Delivery Date”) (A) provided that
the Transfer Agent is participating in The Depository Trust Company (“DTC”) Fast
Automated Securities Transfer Program and provided that the Holder is eligible
to receive Shares through DTC, credit such aggregate number of Shares to which
the Holder shall be entitled to the Holder’s or its designee’s balance account
with DTC through its Deposit Withdrawal Agent Commission system, or (B) if the
foregoing shall not apply, issue and deliver to the address as specified in the
Conversion Notice, a certificate, registered in the name of the Holder or its
designee, for the number of Shares to which the Holder shall be entitled. If
this Note is submitted for conversion, as may be required by Section 3(c)(viii),
and the Principal represented by this Note is greater than the Principal being
converted, then the Company shall, as soon as practicable and in

 

8



--------------------------------------------------------------------------------

no event later than three (3) Business Days after receipt of this Note (the
“Note Delivery Date”) and at its own expense, issue and deliver to the Holder a
new Note representing the Principal not converted and cancel this Note.

(iii) Dispute Resolution. In the case of a dispute as to the determination of
the Conversion Price or the arithmetic calculation of the Conversion Rate, the
Company shall instruct the Transfer Agent to issue to the Holder the Shares
representing the number of Shares that is not disputed and shall transmit an
explanation of the disputed determinations or arithmetic calculations to the
Holder via facsimile within two (2) Business Day of receipt or deemed receipt of
the Holder’s Conversion Notice or other date of determination. If the Holder and
the Company are unable to agree upon the determination of the Conversion Price
or arithmetic calculation of the Conversion Rate within one (1) Business Day of
such disputed determination or arithmetic calculation being transmitted to the
Holder, then the Company shall promptly (and in any event within two
(2) Business Days) submit via facsimile (A) the disputed determination of the
Conversion Price to an independent, reputable investment banking firm agreed to
by the Company and the holders of the Notes representing at least two-thirds
(2/3) of the aggregate principal amounts of the Notes then outstanding as to
which such determination is being made, or (B) the disputed arithmetic
calculation of the Conversion Rate to the Company’s independent, outside
accountant, as the case may be. The Company shall direct the investment bank or
the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
two (2) Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.

(iv) Record Holder. The person or persons entitled to receive the Shares
issuable upon a conversion of this Note shall be treated for all purposes as the
legal and record holder or holders of such Shares on the Conversion Date.

(v) Company’s Failure to Timely Convert.

(A) Cash Damages. If within three (3) Business Days after the Company’s receipt
of the facsimile copy of a Conversion Notice or deemed receipt of a Conversion
Notice the Company shall fail to issue and deliver a certificate to the Holder
for, or credit the Holder’s or its designee’s balance account with DTC with, the
number of Shares to which the Holder is entitled upon the Holder’s conversion of
any Conversion Amount, or if the Company fails to issue and deliver a new Note
representing the Principal to which such Holder is entitled on or before the
Note Delivery Date pursuant to Section 3(c)(ii), then in addition to all other
available remedies that the Holder may pursue hereunder and under the Securities
Purchase Agreement (including indemnification pursuant to Section 8 thereof or
at law or in equity), the Company shall pay additional damages to the Holder for
each day after the Share Delivery Date such conversion is not timely effected
and/or each day after the Note Delivery Date such Note is not delivered in an
amount equal to 0.5% of the sum of (a) the product of (I) the number of

 

9



--------------------------------------------------------------------------------

Shares not issued to the Holder or its designee on or prior to the Share
Delivery Date and to which the Holder is entitled and (II) the Weighted Average
Price of the Common Stock on the Share Delivery Date (such product is referred
to herein as the “Share Product Amount”), and (b) in the event the Company has
failed to deliver a Note to the Holder on or prior to the Note Delivery Date,
the product of (y) the number of Shares issuable upon conversion of the
Principal represented by the Note as of the Note Delivery Date and (z) the
Weighted Average Price of the Common Stock on the Note Delivery Date; provided
that in no event shall cash damages accrue pursuant to this Section 3(c)(v)(A)
with respect to the Share Product Amount during the period, if any, in which the
Conversion Price or the arithmetic calculation of the Conversion Rate is subject
to a bona fide dispute that is subject to and being resolved pursuant to, and in
compliance with the time periods and other provisions of, the dispute resolution
provisions of Section 3(c)(iii), provided that the Shares are delivered to the
Holder within one (1) Business Day of the resolution of such bona fide dispute.
Alternatively, subject to Section 3(c)(iii), at the election of the Holder made
in the Holder’s sole discretion, the Company shall pay to the Holder, in lieu of
the additional damages referred to in the preceding sentence (but in addition to
all other available remedies that the Holder may pursue hereunder and under the
Securities Purchase Agreement (including indemnification pursuant to Section 8
thereof or at law or in equity)), 110% of the amount by which (A) the Holder’s
total purchase price (including brokerage commissions, if any) for the Shares
purchased to make delivery in satisfaction of a sale by the Holder of the Shares
to which the Holder is entitled but has not received upon a conversion exceeds
(B) the net proceeds received by the Holder from the sale of the Shares to which
the Holder is entitled but has not received upon such conversion. If the Company
fails to pay the additional damages set forth in this Section 3(c)(v)(A) within
five (5) Business Days of the date incurred, then the Holder entitled to such
payments shall have the right at any time, so long as the Company continues to
fail to make such payments, to require the Company, upon written notice, to
immediately issue, in lieu of such cash damages, the number of Shares equal to
the quotient of (X) the aggregate amount of the damages payments described
herein divided by (Y) the Conversion Price in effect on such Conversion Date as
specified by the Holder in the Conversion Notice.

(B) Void Conversion Notice. If for any reason the Holder has not received all of
the Shares prior to the tenth (10th) Business Day after the Share Delivery Date
with respect to a conversion of this Note, other than due to the limitation
contained in Section 6(b) or to the pendency of a dispute being resolved in
accordance with Section 3(c)(iii) (a “Conversion Failure”), then the Holder,
upon written notice to the Company (a “Void Conversion Notice”), may void its
Conversion Notice with respect to, and retain or have returned, as the case may
be, any portion of this Note that has not been converted pursuant to the
Holder’s Conversion Notice; provided that the voiding of the Holder’s Conversion
Notice shall not affect the Company’s obligations to make any payments that have
accrued prior to the date of such notice pursuant to Section 3(c)(v)(A) or
otherwise.

(C) Redemption. In the event of a Conversion Failure, the Holder, upon written
notice to the Company, may require that the Company redeem, in accordance with
Section 4, all of the Principal, including the Principal previously submitted
for conversion and with respect to which the Company has not delivered shares of
Common Stock; provided that the Holder shall not be entitled to require
redemption of any Principal pursuant to this clause (C) solely as a result of a
Conversion Failure caused by any Principal being the

 

10



--------------------------------------------------------------------------------

subject of a bona fide dispute that is subject to and being resolved pursuant
to, and in compliance with the time periods and other provisions of, the dispute
resolution provisions of Section 3(c)(iii), provided the Shares are delivered to
the Holder within one (1) Business Day following the resolution of such bona
fide dispute.

(vi) Pro Rata Conversion. In the event the Company receives a Conversion Notice
from more than one holder of the Notes for the same Conversion Date and the
Company can convert some, but not all, of such Notes, then, subject to
Section 6(c), the Company shall convert from each holder of the Notes electing
to have Notes converted at such time a pro rata amount of such holder’s Note
submitted for conversion based on the principal amount of the Note submitted for
conversion on such date by such holder relative to the aggregate principal
amount of the Notes submitted for conversion on such date.

(vii) Mechanics of Mandatory Redemption. If any Principal remains outstanding on
the Maturity Date, then the Holder shall surrender this Note, duly endorsed for
cancellation, to the Company, and such Principal shall be redeemed by the
Company as of the Maturity Date by payment on the Maturity Date to the Holder of
an amount equal to the sum of (A) 100% of such Principal plus (B) the Interest
Amount with respect to such Principal.

(viii) Book-Entry. Notwithstanding anything to the contrary set forth herein,
upon conversion of this Note in accordance with the terms hereof, the Holder
shall not be required to physically surrender this Note to the Company unless
all of the Principal is being converted. The Holder and the Company shall
maintain records showing the Principal converted or redeemed and the dates of
such conversions or redemptions or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon each such conversion or redemption. In the event of
any dispute or discrepancy, such records of the Company establishing the
Principal to which the Holder is entitled shall be controlling and determinative
in the absence of demonstrable error. Notwithstanding the foregoing, if this
Note is converted or redeemed as aforesaid, the Holder may not transfer this
Note unless the Holder first physically surrenders this Note to the Company,
whereupon the Company will forthwith issue and deliver upon the order of the
Holder a new Note of like tenor, registered as the Holder may request,
representing in the aggregate the remaining Principal represented by this Note.
The Holder and any assignee, by acceptance of this Note, acknowledge and agree
that, by reason of the provisions of this paragraph, following conversion or
redemption of any portion of this Note, the Principal of this Note may be less
than the principal amount stated on the face hereof.

(d) Taxes. The Company shall pay any and all taxes (excluding income taxes,
franchise taxes or other taxes levied on gross earnings, profits or the like of
the Holder) that may be payable with respect to the issuance and delivery of
Shares upon the conversion of this Note.

 

11



--------------------------------------------------------------------------------

(e) Adjustments to Fixed Conversion Price. The Fixed Conversion Price will be
subject to adjustment from time to time as provided in this Section 3(e).

(i) Adjustment of Fixed Conversion Price upon Issuance of Common Stock. If and
whenever on or after the Issuance Date, the Company issues or sells, or in
accordance with this Section 3(e)(i) is deemed to have issued or sold, any
Shares (including the issuance or sale of Shares owned or held by or for the
account of the Company, but excluding Exempted Issuances (as defined below)) for
a consideration per share less than a price (the “Applicable Price”) equal to
the Fixed Conversion Price in effect immediately prior to such time, then
immediately after such issue or sale, the Fixed Conversion Price then in effect
shall be reduced to an amount equal to such consideration per share. For
purposes of determining the adjusted Fixed Conversion Price under this
Section 3(e)(i) (which, for the avoidance of doubt, the Company and the Holder
agree shall mean for all purposes of this Section 3(e), including for purposes
of determining whether the Company has issued or sold, or shall be deemed to
have issued or have sold, any Shares for a consideration per share less than a
price equal to the Applicable Price), the following shall be applicable:

(A) Issuance of Options. If the Company in any manner grants or sells any
Options (as defined below) and the lowest price per share for which one Share is
issuable upon the exercise of any such Option or upon conversion, exchange or
exercise of any Convertible Securities (as defined below) issuable upon exercise
of such Option is less than the Applicable Price, then such Share shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such Option for such price per share. For
purposes of this Section 3(e)(i)(A), the “lowest price per share for which one
Share is issuable upon the exercise of any such Option or upon conversion,
exchange or exercise of any Convertible Securities issuable upon exercise of
such Option” shall be equal to the sum of the lowest amounts of consideration
(if any) received or receivable by the Company with respect to any one Share
upon granting or sale of the Option, upon exercise of the Option and upon
conversion, exchange or exercise of any Convertible Security issuable upon
exercise of such Option. No further adjustment of the Fixed Conversion Price
shall be made upon the actual issuance of such Share or of such Convertible
Securities upon the exercise of such Options or upon the actual issuance of such
Share upon conversion, exchange or exercise of such Convertible Securities.

(B) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
Share is issuable upon such conversion, exchange or exercise thereof is less
than the Applicable Price, then such Share shall be deemed to be outstanding and
to have been issued and sold by the Company at the time of the issuance or sale
of such Convertible Securities for such price per share. For the purposes of
this Section 3(e)(i)(B), the “lowest price per share for which one Share is
issuable upon such conversion, exchange or exercise” shall be equal to the sum
of the lowest amounts of consideration (if any) received or receivable by the
Company with respect to any one Share upon the issuance or sale of the
Convertible Security and upon the conversion, exchange or exercise of such
Convertible Security. No further adjustment of the Fixed Conversion Price shall
be made upon the actual issuance of such Share upon conversion,

 

12



--------------------------------------------------------------------------------

exchange or exercise of such Convertible Securities, and if any such issue or
sale of such Convertible Securities is made upon exercise of any Options for
which adjustment of the Fixed Conversion Price had been or are to be made
pursuant to other provisions of this Section 3(e)(i), then no further adjustment
of the Fixed Conversion Price shall be made by reason of such issue or sale.

(C) Change in Option Price or Rate of Conversion. If the purchase, exchange or
exercise price provided for in any Options, the additional consideration, if
any, payable upon the issue, conversion, exchange or exercise of any Convertible
Securities, or the rate at which any Options or Convertible Securities are
convertible into or exchangeable or exercisable for Shares changes at any time,
then the Fixed Conversion Price in effect at the time of such change shall be
adjusted to the Fixed Conversion Price that would have been in effect at such
time had such Options or Convertible Securities provided for such changed
purchase, exchange or exercise price, additional consideration or changed
conversion rate, as the case may be, at the time initially granted, issued or
sold. For purposes of this Section 3(e)(i)(C), if the terms of any Option or
Convertible Security that was outstanding as of the Issuance Date are changed in
the manner described in the immediately preceding sentence, then such Option or
Convertible Security and the Shares deemed issuable upon exercise, conversion or
exchange thereof shall be deemed to have been issued as of the date of such
change. No adjustment shall be made if such adjustment would result in an
increase of the Fixed Conversion Price then in effect.

(D) Calculation of Consideration Received. In case any Options are issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction or series of related transactions, (A) the
Options will be deemed to have been issued for a consideration equal to the
greatest of (I) $0.01, (II) the specific aggregate consideration, if any,
allocated to such Options, and (III) the Black-Scholes Value (as defined below)
of such Options (the greatest of (I), (II) and (III), the “Option
Consideration”) and, for purposes of applying the provisions of this
Section 3(e), the Option Consideration shall be allocated pro rata among all the
shares of Common Stock issuable upon exercise of such Options to determine the
consideration per share of Common Stock, and (B) the other securities will be
deemed to have been issued for an aggregate consideration equal to the aggregate
consideration received by the Company for the Options and other securities
(determined as provided below), less the Option Consideration. If any Shares,
Options or Convertible Securities are issued or sold or deemed to have been
issued or sold for cash, the consideration received therefor will be deemed to
be the net amount received by the Company therefor. If any Shares, Options or
Convertible Securities are issued or sold for a consideration other than cash,
the amount of the consideration other than cash received by the Company will be
the fair value of such consideration, except where such consideration received
by the Company consists of marketable securities, in which case the amount of
consideration received by the Company will be the Weighted Average Price of such
securities on the date of receipt of such securities. If any Shares, Options or
Convertible Securities are issued to the owners of the non-surviving entity in
connection with any merger in which the Company is the surviving entity, the
amount of consideration therefor will be deemed to be the fair value of such
portion of the net assets and business of the non-surviving entity as is
attributable to such Shares, Options or Convertible Securities, as the case may
be. The fair value of any consideration other than cash or securities will be
determined jointly by the Company and the holders of Notes and the

 

13



--------------------------------------------------------------------------------

Initial Warrants and Repurchase Warrants (as defined in Section 8), if any,
representing at least two-thirds (2/3) of the aggregate number of shares of
Common Stock obtainable upon conversion of the Notes (at the then prevailing
Fixed Conversion Price) then outstanding and exercise of the Initial Warrants
and the Repurchase Warrants, if any (at the then prevailing exercise prices
thereof), then outstanding, without regard to any limitations on conversion or
exercise thereof. If such parties are unable to reach agreement within ten
(10) days after the occurrence of an event requiring valuation (the “Valuation
Event”), the fair value of such consideration will be determined within five
(5) Business Days after the tenth (10th) day following the Valuation Event by an
independent, reputable appraiser selected jointly by the Company and the holders
of Notes and the Initial Warrants and Repurchase Warrants, if any, representing
at least two-thirds (2/3) of the aggregate number of shares of Common Stock
obtainable upon conversion of the Notes (at the then prevailing Fixed Conversion
Price) then outstanding and exercise of the Initial Warrants and the Repurchase
Warrants, if any (at the then prevailing exercise prices thereof), then
outstanding, without regard to any limitations on conversion or exercise
thereof. The determination of such appraiser shall be final and binding upon all
parties absent error, and the fees and expenses of such appraiser shall be borne
by the Company.

(E) Record Date. If the Company takes a record of the holders of Shares for the
purpose of entitling them (1) to receive a dividend or other distribution
payable in Shares, Options or in Convertible Securities or (2) to subscribe for
or purchase Shares, Options or Convertible Securities, then such record date
will be deemed to be the date of the issue or sale of the Shares deemed to have
been issued or sold upon the declaration of such dividend or the making of such
other distribution or the date of the granting of such right of subscription or
purchase, as the case may be.

(F) Certain Definitions. For purposes of this Section 3(e), the following terms
have the respective meanings set forth below:

(I) “Approved Stock Plan” means any employee benefit plan that has been approved
by the Board of Directors and stockholders of the Company prior to the date of
the Securities Purchase Agreement and listed on Schedule 3(c) thereto, pursuant
to which the Company’s securities may be issued to any consultant, employee,
officer or director for services provided to the Company.

(II) “Black-Scholes Value” of any Options shall mean the sum of the amounts
resulting from applying the Black-Scholes pricing model to each such Option,
which calculation is made with the following inputs: (i) the “option striking
price” being equal to the lowest exercise price possible under the terms of such
Option on the date of the issuance of such Option (the “Valuation Date”),
(ii) the “interest rate” being equal to the Federal Reserve US H.15 T Note
Treasury Constant Maturity 1 Year rate on the Valuation Date (as reported by
Bloomberg through its “ALLX H15T” function (accessed by typing “ALLX H15T” [GO]
on a Bloomberg terminal, and inserting the date of the Valuation Date and then
looking at the row entitled “Treas Const Mat 1 Year” under the column entitled
“Previous Value”)), or if such rate is not available then such other similar
rate as mutually agreed to by the Company and the holders of Notes and the
Initial Warrants and Repurchase Warrants, if any, representing at least
two-thirds (2/3) of the aggregate number of shares of Common Stock

 

14



--------------------------------------------------------------------------------

obtainable upon conversion of the Notes (at the then prevailing Fixed Conversion
Price) then outstanding and exercise of the Initial Warrants and the Repurchase
Warrants, if any (at the then prevailing exercise prices thereof), then
outstanding, without regard to any limitations on conversion or exercise
thereof, (iii) the “time until option expiration” being the time from the
Valuation Date until the expiration date of such Option, (iv) the “current stock
price” being equal to the Weighted Average Price of the Common Stock on the
Valuation Date, (v) the “volatility” being the 100-day historical volatility of
the Common Stock as of the Valuation Date (as reported by the Bloomberg “HVT”
screen), and (vi) the “dividend rate” being equal to zero. Within three
(3) Business Days after the Valuation Date, each of the Company and the Holder
shall deliver to the other a written calculation of its determination of the
Black-Scholes Value of the Options. If the Holder and the Company are unable to
agree upon the calculation of the Black-Scholes Value of the Options within five
(5) Business Days of the Valuation Date, then the Company shall submit via
facsimile the disputed calculation to an investment banking firm (selected
jointly by the Company and the holders of Notes and the Initial Warrants and
Repurchase Warrants, if any, representing at least two-thirds (2/3) of the
aggregate number of shares of Common Stock obtainable upon conversion of the
Notes (at the then prevailing Fixed Conversion Price) then outstanding and
exercise of the Initial Warrants and the Repurchase Warrants, if any (at the
then prevailing exercise prices thereof), then outstanding, without regard to
any limitations on conversion or exercise thereof) within seven (7) Business
Days of the Valuation Date. The Company shall cause such investment banking firm
to perform the calculations and notify the company and the Holder of the results
no later than ten (10) Business Days after the Valuation Date. Such investment
banking firm’s calculation of the Black-Scholes Value of the Options shall be
deemed conclusive absent error. The Company shall bear the fees and expenses of
such investment banking firm for providing such calculation.

(III) “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exchangeable or exercisable
for Shares.

(IV) “Exempted Issuances” shall mean: (A) Shares issued or deemed to have been
issued by the Company pursuant to an Approved Stock Plan; (B) Shares issued or
deemed to have been issued upon the conversion, exchange or exercise of any
Option or Convertible Security outstanding on the date prior to the Issuance
Date and set forth in Schedule 3(c) to the Securities Purchase Agreement,
provided that the terms of such Option or Convertible Security are not amended
or otherwise modified on or after the date of the Securities Purchase Agreement,
and provided that the conversion price, exchange price, exercise price or other
purchase price is not reduced, adjusted or otherwise modified and the number of
Shares issued or issuable is not increased (whether by operation of, or in
accordance with, the relevant governing documents or otherwise) on or after the
date of the Securities Purchase Agreement; and (C) Shares issued or deemed to
have been issued by the Company upon conversion of the Notes or exercise of the
Initial Warrants or the Repurchase Warrants

(V) “Options” means any rights, warrants or options to subscribe for or purchase
Shares or Convertible Securities.

(ii) Adjustment of Fixed Conversion Price upon Subdivision or Combination of
Common Stock. If the Company at any time on or after the

 

15



--------------------------------------------------------------------------------

Issuance Date subdivides (by any stock split, stock dividend, recapitalization
or otherwise) outstanding Shares into a greater number of shares, the Fixed
Conversion Price in effect immediately prior to such subdivision will be
proportionately reduced. If the Company at any time on or after the Issuance
Date combines (by combination, reverse stock split or otherwise) its outstanding
Shares into a smaller number of shares, the Fixed Conversion Price in effect
immediately prior to such combination will be proportionately increased.

(iii) Other Events. If any event occurs of the type contemplated by the
provisions of this Section 3(e) but not expressly provided for by such
provisions (including the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s Board of
Directors will make an appropriate adjustment in the Conversion Price so as to
protect the rights of the Holder; provided that no such adjustment will increase
the Conversion Price as otherwise determined pursuant to this Section 3(e).

(iv) Notices. Promptly upon any adjustment of the Conversion Price, the Company
will give written notice thereof to the Holder, setting forth in reasonable
detail, and certifying, the calculation of such adjustment. The Company will
give written notice to the Holder at least ten (10) Business Days prior to the
date on which the Company closes its books or takes a record (I) with respect to
any dividend or distribution upon the Common Stock, (II) with respect to any pro
rata subscription offer to holders of Common Stock or (III) for determining
rights to vote with respect to any Organic Change (as defined in Section 5(a)),
dissolution or liquidation, provided that such information shall be made known
to the public prior to or in conjunction with such notice being provided to the
Holder. The Company will also give written notice to the Holder at least ten
(10) Business Days prior to the date on which any Organic Change, dissolution or
liquidation will take place, provided that such information shall be made known
to the public prior to or in conjunction with such notice being provided to the
Holder.

(4) Redemption at Option of the Holder.

(a) Redemption Option Upon Triggering Event. In addition to all other rights of
the Holder contained herein, after a Triggering Event (as defined in
Section 4(b)), the Holder shall have the right, at the Holder’s option, to
require the Company to redeem all or a portion of the Principal at a price
(“Redemption Price”) equal to the sum of (i) 120% of such Principal plus
(ii) the Interest Amount with respect to such Principal.

(b) Triggering Event. A “Triggering Event” shall be deemed to have occurred at
such time as any of the following events:

(i) the failure of any Registration Statement (as defined in the Registration
Rights Agreement) required to be filed pursuant to Section 2(a) or Section 2(e)
of the Registration Rights Agreement to be declared effective by the

 

16



--------------------------------------------------------------------------------

SEC on or prior to the date that is 45 days after the applicable Effectiveness
Deadline (as defined in the Registration Rights Agreement);

(ii) while a Registration Statement filed pursuant to Section 2(a) or
Section 2(e) of the Registration Rights Agreement is required to be maintained
effective pursuant to the terms of the Registration Rights Agreement, the
effectiveness of such Registration Statement lapses for any reason (including
the issuance of a stop order) or is unavailable to the Holder for sale of
Registrable Securities (as defined in the Registration Rights Agreement) in
accordance with the terms of the Registration Rights Agreement, and such lapse
or unavailability continues for a period of five (5) consecutive Trading Days or
for more than an aggregate of ten (10) Trading Days in any 365-day period (other
than days during an Allowable Grace Period (as defined in the Registration
Rights Agreement));

(iii) the Common Stock is not listed on the OTC Bulletin Board or listed on a
national securities exchange or the NASDAQ National Market (or successor
thereto) or the NASDAQ Capital Market, or if the Common Stock has been listed on
a national securities exchange or on the NASDAQ National Market (or successor
thereto) or the NASDAQ Capital Market, the trading of the Common Stock on such
exchange or market is terminated or suspended for a period of five
(5) consecutive Trading Days or for more than an aggregate of ten (10) Trading
Days in any 365-day period;

(iv) the Company’s or the Transfer Agent’s notice to any holder of the Notes,
including by way of public announcement, at any time, of its intention not to
comply with a request for conversion of any Notes into Shares that is tendered
in accordance with the provisions of the Notes (excluding, however, a notice
that relates solely to a bona fide dispute that is subject to and being resolved
pursuant to, and in compliance with the time periods and other provisions of the
dispute resolution provisions of Section 3(c)(iii), provided neither such
dispute nor such notice is publicly disclosed);

(v) a Conversion Failure;

(vi) upon the Company’s receipt or deemed receipt of a Conversion Notice, the
Company not being obligated to issue Shares upon such conversion due to the
provisions of Section 6(c).

(vii) the Company or any of its Subsidiaries breaches any representation,
warranty, covenant or other term or condition of the Securities Purchase
Agreement, the Registration Rights Agreement, the Initial Warrants or the
Repurchase Warrants, if any, this Note, the Security Documents or any other
agreement, document, certificate or other instrument delivered in connection
with the transactions contemplated thereby and hereby, except to the extent that
such breach would not have a Material Adverse Effect (as defined in Section 3(a)
of the Securities Purchase Agreement) and except, in the case of a breach of a

 

17



--------------------------------------------------------------------------------

covenant or other term that is curable, only if such breach continues for a
period of at least twenty (20) days; or

(viii) the Company does not comply with the provisions of Sections 13 or 14
hereof or Section 4(j), 4(l), 4(n), 4(o), 4(p), 4(q) or 4(s) of the Securities
Purchase Agreement.

(c) Mechanics of Redemption at Option of Holder. Within one (1) Business Day
after the occurrence of a Triggering Event, the Company shall deliver written
notice thereof via facsimile and overnight courier (“Notice of Triggering
Event”) to the Holder and each holder of the Other Notes. At any time after the
earlier of the Holder’s receipt of a Notice of Triggering Event and the Holder’s
becoming aware of a Triggering Event, the Holder may require the Company to
redeem up to all of the Principal by delivering written notice thereof via
facsimile and overnight courier (“Notice of Redemption at Option of Holder”) to
the Company, which Notice of Redemption at Option of Holder shall indicate
(i) the Principal that the Holder is electing to have the Company redeem from it
and (ii) the applicable Redemption Price, as calculated pursuant to Section 4(a)
above; provided that a Notice of Redemption at Option of Holder may only be sent
during the period beginning on and including the date of the Triggering Event
and ending on and including the date which is the later of (I) twenty
(20) Business Days after the date on which the Holder receives a Notice of
Triggering Event from the Company with respect to such Triggering Event and (II)
ten (10) Business Days after the date on which such Triggering Event is cured
and the Holder receives written notice from the Company confirming such
Triggering Event has been cured.

(d) Payment of Redemption Price. Upon the Company’s receipt of a Notice(s) of
Redemption at Option of the Holder from any holder of the Other Notes, the
Company shall promptly notify the Holder by facsimile of the Company’s receipt
of such notice(s). Each holder that has sent such a notice shall, if required
pursuant to Section 3(c)(viii), promptly submit to the Company such holder’s
Note that such holder has elected to have redeemed. The Company shall deliver
the applicable Redemption Price to the Holder within five (5) Business Days
after the Company’s receipt of a Notice of Redemption at Option of Holder,
provided that the Holder’s Note shall have been so delivered to the Company. If
the Company is unable to redeem all of the Notes submitted for redemption, the
Company shall (i) redeem a pro rata amount from each holder of the Notes based
on the principal amount of the Notes submitted for redemption by such holder
relative to the aggregate principal amount of the Notes submitted for redemption
by all holders of the Notes, and (ii) in addition to any remedy the Holder may
have under this Note, the Securities Purchase Agreement and the Security
Documents, pay to the Holder interest at a rate equal to the lesser of 2.0% per
month (prorated for partial months) or the highest lawful interest rate in
respect of the unredeemed Principal until paid in full or until delivery of a
Void Optional Redemption Notice (as defined in Section 4(e)).

(e) Void Redemption. In the event that the Company does not pay the Redemption
Price within the time period set forth in Section 4(d), at any time thereafter
and until the Company pays such unpaid Redemption Price in full, the Holder
shall have the option (the “Void Optional Redemption Option”) to, in lieu of
redemption, require the Company to promptly return to the Holder any or all of
the Notes or any portion thereof representing the Principal that was submitted
for redemption by the Holder under this Section 4 and for which the

 

18



--------------------------------------------------------------------------------

Redemption Price (together with any interest thereon) has not been paid, by
sending written notice thereof to the Company via facsimile (the “Void Optional
Redemption Notice”). Upon the Company’s receipt of such Void Optional Redemption
Notice, (i) the Notice of Redemption at Option of Holder shall be null and void
with respect to the Principal subject to the Void Optional Redemption Notice,
(ii) the Company shall immediately return to the Holder any Note subject to the
Void Optional Redemption Notice, and (iii) the Fixed Conversion Price with
respect to all the Principal shall be adjusted to the lesser of (A) the Fixed
Conversion Price as in effect on the date on which the Void Optional Redemption
Notice is delivered to the Company and (B) the lowest Weighted Average Price of
the Common Stock during the period beginning on and including the date on which
the Notice of Redemption at Option of Holder is delivered to the Company and
ending on and including the date on which the Void Optional Redemption Notice is
delivered to the Company.

(f) Disputes; Miscellaneous. In the event of a bona fide dispute as to the
determination of the arithmetic calculation of the Redemption Price, such
dispute shall be resolved pursuant to Section 3(c)(iii) above, with the term
“Redemption Price” being substituted for the term “Conversion Rate.” A holder’s
delivery of a Void Optional Redemption Notice and exercise of its rights
following such notice shall not affect the Company’s obligations to make any
payments that have accrued prior to the date of such notice. In the event of a
redemption pursuant to this Section 4 of less than all of the Principal, the
Company shall promptly cause to be issued and delivered to the Holder a Note
representing the remaining Principal that has not been redeemed, if necessary.

(5) Other Rights of the Holder.

(a) Reorganization, Reclassification, Consolidation, Merger or Sale. Any
recapitalization, reorganization, reclassification, consolidation, merger, sale
of all or substantially all of the Company’s assets to another Person or other
transaction that is effected in such a way that holders of Common Stock are
entitled to receive (either directly or upon subsequent liquidation) stock,
securities or assets with respect to or in exchange for Common Stock is referred
to herein as “Organic Change.” Prior to the consummation of any (i) sale of all
or substantially all of the Company’s assets to an acquiring Person (including,
for the avoidance of doubt, the sale of all or substantially all of the assets
of the Company’s Subsidiaries in the aggregate) or (ii) other Organic Change
following which the Company is not a surviving entity, the Company will secure
from the Person purchasing such assets or the successor resulting from such
Organic Change (in each case, the “Acquiring Entity”) a written agreement, in
form and substance satisfactory to the holders representing at least two-thirds
(2/3) of the aggregate principal amount of the Notes then outstanding, to
deliver to the Holder in exchange for this Note, a security of the Acquiring
Entity evidenced by a written instrument substantially similar in form and
substance to this Note and satisfactory to the holders representing at least
two-thirds (2/3) of the aggregate principal amount of the Notes then
outstanding. Prior to the consummation of any other Organic Change, the Company
shall make appropriate provision (in form and substance satisfactory to the
holders representing at least two-thirds (2/3) of the aggregate principal amount
of the Notes then outstanding) to ensure that the Holder will thereafter have
the right to acquire and receive in lieu of or in addition to (as the case may
be) the Shares immediately theretofore acquirable and receivable upon the
conversion of this Note (without regard to any limitations or restrictions on
conversion) such shares of stock, securities

 

19



--------------------------------------------------------------------------------

or assets that would have been issued or payable in such Organic Change with
respect to or in exchange for the number of Shares that would have been
acquirable and receivable upon the conversion of this Note as of the date of
such Organic Change (without taking into account any limitations or restrictions
on the conversion of this Note).

(b) Optional Redemption Upon Change of Control. In addition to the rights of the
Holder under Section 5(a), upon a Change of Control (as defined below) of the
Company the Holder shall have the right, at the Holder’s option, to require the
Company to redeem all or a portion of the Principal at a price equal to 110% (or
115% in the case of an event satisfying the definition of Change of Control
pursuant to subsection (iii) below) of the Principal plus the Interest Amount
with respect to such Principal (the “Change of Control Redemption Price”). No
sooner than thirty (30) nor later than fifteen (15) Business Days prior to the
consummation of a Change of Control, but not prior to the public announcement of
such Change of Control, the Company shall deliver written notice thereof via
facsimile and overnight courier (a “Notice of Change of Control”) to the Holder.
At any time during the period beginning after receipt of a Notice of Change of
Control (or, in the event a Notice of Change of Control is not delivered at
least twenty (20) Business Days prior to a Change of Control, at any time on or
after the date which is twenty (20) Business Days prior to a Change of Control)
and ending on the date of such Change of Control, the Holder may require the
Company to redeem all or a portion of the Principal by delivering written notice
thereof via facsimile and overnight courier (a “Notice of Redemption Upon Change
of Control”) to the Company, which Notice of Redemption Upon Change of Control
shall indicate (i) the Principal that the Holder is submitting for redemption,
and (ii) the applicable Change of Control Redemption Price, as calculated
pursuant to this Section 5(b). Upon the Company’s receipt of a Notice(s) of
Redemption Upon Change of Control from any holder of the Other Notes, the
Company shall promptly, but in no event later than one (1) Business Day
following such receipt, notify the Holder by facsimile of the Company’s receipt
of such Notice(s) of Redemption Upon Change of Control. The Company shall
deliver the Change of Control Redemption Price simultaneously with the
consummation of the Change of Control; provided that, if required by
Section 3(c)(viii), this Note shall have been so delivered to the Company. The
Company shall not enter into any binding agreement or other arrangement with
respect to a Change of Control unless the Company provides that the payments
provided for in this Section 5(b) shall have priority to payments to
stockholders in connection with such Change of Control and the Company complies
with such provision. For purposes of this Section 5(b), “Change of Control”
means (i) the consolidation, merger or other business combination of the Company
with or into another Person (other than (A) a consolidation, merger or other
business combination in which holders of the Company’s voting power immediately
prior to the transaction continue after the transaction to hold, directly or
indirectly, a majority of the combined voting power of the surviving entity or
entities entitled to vote generally for the election of a majority of the
members of the board of directors (or their equivalent if other than a
corporation) of such entity or entities, or (B) pursuant to a migratory merger
effected solely for the purpose of changing the jurisdiction of incorporation of
the Company), (ii) the sale or transfer of all or substantially all of the
Company’s assets (including, for the avoidance of doubt, the sale of all or
substantially all of the assets of the Company’s Subsidiaries in the aggregate)
or (iii) the consummation of a purchase, tender or exchange offer made to and
accepted by the holders of more than the 50% of the outstanding Shares.

 

20



--------------------------------------------------------------------------------

(6) Limitations on Conversion.

(a) Permitted Conversions. The right of the Holder to convert this Note as set
forth in Section 3 is subject to the following limitations (collectively, the
“Holder Conversion Limitations”): (i) the Holder shall not have the right to
convert this Note pursuant to Section 3, other than at the Fixed Conversion
Price, at any time prior to the five-month anniversary of the Issuance Date, and
(ii) on or after the five-month anniversary of the Issuance Date, the Holder
shall not have the right to convert, other than at the Fixed Conversion Price,
during any calendar month an amount of Principal in excess of ten percent
(10%) of the Original Principal Amount (and the Interest Amount relating
thereto). Notwithstanding the first sentence of this Section 6(a), the Holder
Conversion Limitations shall not apply to conversions of this Note by the Holder
(A) at any time in connection with an Interest Conversion pursuant to Section 6
(and each such conversion of this Note shall be excluded for purposes of
determining compliance with the Holder Conversion Limitation set forth in clause
(ii) of the first sentence of this Section 6(a)), (B) at any time after delivery
by the Company of a Company Conversion Notice pursuant to Section 9, (C) on and
after the first date after the Issuance Date on which (I) a Change of Control
shall have been consummated or (II) there shall have been a public announcement
of a pending, proposed or intended Change of Control, (D) on and the first date
after the Issuance Date on which there has occurred any Triggering Event or
Event of Default (as defined in Section 12) or an event that with the passage of
time or the giving of notice would constitute a Triggering Event or an Event of
Default and (E) with respect to any conversion of this Note at the Fixed
Conversion Price then in effect (and each conversion of this Note at the Fixed
Conversion Price then in effect shall be excluded for purposes of determining
compliance with the Holder Conversion Limitation set forth in clause (ii) of the
first sentence of this Section 6(a)).

(b) 4.99% Limitation. The Company shall not effect any conversion of this Note
and the Holder shall not have the right to convert Principal or any Interest
Amount in excess of that portion of the Principal Amount or any Interest Amount
that, upon giving effect to such conversion, would cause the aggregate number of
Shares beneficially owned by the Holder and its affiliates to exceed 4.99% of
the total outstanding Shares following such conversion or issuance of Interest
Shares. For purposes of the foregoing proviso, the aggregate number of Shares
beneficially owned by the Holder and its affiliates shall include the Shares
issuable upon conversion of this Note, with respect to which the determination
of such proviso is being made, but shall exclude the Shares that would be
issuable upon (i) conversion of the remaining, unconverted Principal and any
Interest Amount with respect thereto beneficially owned by the Holder and its
affiliates and (ii) exercise, conversion or exchange of the unexercised,
unconverted or unexchanged portion of any other securities of the Company
(including any warrants or convertible preferred stock) subject to a limitation
on conversion, exercise or exchange analogous to the limitation contained herein
beneficially owned by the Holder and its affiliates. Except as set forth in the
preceding sentence, for purposes of this Section 6, beneficial ownership shall
be calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “1934 Act”). For purposes of this Section 6(b), in
determining the number of outstanding Shares the Holder may rely on the number
of outstanding Shares as reflected in (1) the Company’s most recent quarterly
report on Form 10-Q, or annual report on Form 10-K, as the case may be, (2) a
more recent public announcement by the Company or (3) any other notice by the
Company or the transfer agent for the common stock

 

21



--------------------------------------------------------------------------------

setting forth the number of Shares outstanding. Upon the written request of the
Holder, the Company shall promptly, but in no event later than three
(3) Business Days following the receipt of such request, confirm in writing to
the Holder the number of Shares then outstanding. In any case, the number of
outstanding Shares shall be determined after giving effect to the conversion,
exercise or exchange of securities of the Company, including the Notes, the
Initial Warrants and the Repurchase Warrants, if any, by the Holder and its
affiliates since the date as of which such number of outstanding Shares was
reported. For purposes of determining the maximum number of Shares that the
Company may issue to the Holder pursuant to Section 6(b) upon conversion of this
Note on a particular Conversion Date, the Holder’s delivery of a Conversion
Notice with respect to such conversion shall constitute a representation (on
which the Company may rely without investigation) by the Holder that, upon the
issuance of the Shares to be issued to it on such Conversion Date, the shares of
Common Stock beneficially owned by the Holder and its affiliates shall not
exceed 4.99% of the total outstanding Shares immediately after giving effect to
such conversion, as determined in accordance with this Section 6(b).

(c) Limitation on Number of Shares Issuable Hereunder. The Company shall not be
obligated to issue any Shares upon conversion of this Note if the issuance of
such Shares would exceed that number of Shares which the Company may issue upon
conversion of the Notes and upon exercise of the Initial Warrants and the
Repurchase Warrants, if any (the “Exchange Cap”) without breaching the Company’s
obligations under the rules or regulations of the Principal Market, if at the
time of any determination the Common Stock is listed on a national securities
exchange or on the NASDAQ National Market (or successor thereto) or the NASDAQ
Capital Market, except that such limitation shall not apply in the event that
the Company (a) obtains Stockholder Approval, or (b) obtains a written opinion
from outside counsel to the Company that such approval is not required, which
opinion shall be reasonably satisfactory to the Holders representing at least
two-thirds (2/3) of the aggregate principal amount of the Notes then
outstanding. Until such Stockholder Approval or written opinion is obtained, no
purchaser of Notes pursuant to the Securities Purchase Agreement (the
“Purchasers”) shall be issued, at any time, upon conversion of this Note, a
number of Shares greater than the difference of (i) the product of (A) the
Exchange Cap, multiplied by (B) the Allocation Percentage of such Purchaser (the
“Cap Allocation Amount”), minus (ii) the aggregate number of (x) Conversion
Shares that have been issued to such purchaser prior to such time upon
conversion of any Notes on or prior to the date of such determination, and
(y) Warrant Shares that have been issued to such purchaser prior to such time
upon exercise of any Initial Warrants or Repurchase Warrants, if any. In the
event that any Purchaser shall sell or otherwise transfer any of such
Purchaser’s Notes, the transferee shall be allocated a pro rata portion of such
Purchaser’s Cap Allocation Amount. In the event that any holder of Notes shall
convert all of such holder’s Notes and exercise all of such holder’s Initial
Warrants and Repurchase Warrants, if any, into a number of Shares in an amount
which, in the aggregate, is less than such holder’s Cap Allocation Amount, then
the difference between such holder’s Cap Allocation Amount and the number of
Shares actually issued to such holder upon conversion of such holder’s Notes and
exercise of such holder’s Initial Warrants and Repurchase Warrants, if any,
shall be allocated to the respective Cap Allocation Amounts of the remaining
holders of Notes and Initial Warrants and Repurchase Warrants, if any, on a pro
rata basis in proportion to the aggregate number of Shares issuable upon
conversion of the Notes (at the then prevailing Conversion Price) and exercise
of the Initial Warrants and Repurchase Warrants (at the then prevailing exercise
prices),

 

22



--------------------------------------------------------------------------------

if any, then held by each such Holder, without regard to any limitations on
conversion or exercise.

(7) Interest. Interest shall be payable by the Company on each Interest Payment
Date and at the Maturity Date, to the record holder of this Note on such
Interest Payment Date, in cash or, as permitted by the provisions of Section 9,
by electing to convert such Interest by giving a Company Conversion Notice (as
defined below) at least five (5) Business Days prior to such Interest Payment
Date (each an “Interest Conversion Election”) for a Company Conversion with
respect to an Interest Amount equal to the entire amount of such Interest (the
“Interest Conversion Amount”) in accordance with, and subject to the conditions
and requirements of, Section 9 (an “Interest Conversion”). If the Company does
not make an Interest Conversion Election with respect to such Interest, such
Interest shall be paid in cash. The Company may only make an Interest Conversion
Election if it makes the same election with respect to all of the other Notes.
An Interest Conversion Election shall be irrevocable by the Company. The Company
may not elect an Interest Conversion with respect to Interest payable on the
Maturity Date or on any Interest Payment Date occurring less than thirty-one
(31) Trading Days prior to the Maturity Date. Upon delivery of a Company
Conversion Notice with respect to an Interest Conversion Amount, the Company
shall comply with the provisions of Section 8. Any accrued and unpaid Interest
which is not paid within five (5) Business Days of such accrued and unpaid
Interest’s Interest Payment Date shall bear interest at a rate equal to the
lesser of 2.0% per month (prorated for partial months) or the highest lawful
rate per annum from such Interest Payment Date until the same is paid in full
(the “Default Interest”). The Company shall pay any and all taxes (excluding
income taxes, franchise taxes or other taxes levied on gross earnings, profits
or the like of the Holder) that may be payable with respect to the issuance and
delivery of Interest Shares.

(8) Company Alternative Redemption.

(a) General. At any time after the Issuance Date, the Company shall have the
right to redeem some or all of the Principal (a “Company Alternative
Redemption”) (excluding Principal that is part of a Pro Rata Conversion Amount
relating to a Company Conversion Notice Date occurring prior to the Company
Alternative Redemption Notice Date) by (A) payment to the Holder of an amount in
cash equal to the sum of (i) the outstanding Principal being redeemed pursuant
to this Section 8 and (ii) the Interest Amount with respect to such Principal as
of the Company Alternative Redemption Date (as defined below) (the “Company
Alternative Redemption Price”), and (B) issuance to the Holder of warrants (the
“Repurchase Warrants”) to purchase a number of Shares equal to the quotient of
(1) the Principal being redeemed pursuant to the Company Alternative Redemption
plus the Interest Amount with respect to such Principal as of the Company
Alternative Redemption Date, divided by (2) the arithmetic average of the
Weighted Average Price of the Common Stock on each of the ten (10) consecutive
Trading Days immediately preceding the Company Alternative Redemption Date (such
arithmetic average, the “Repurchase Warrant Exercise Price”); provided that the
Conditions to Company Alternative Redemption (as set forth in Section 8(c)) and
the conditions of this Section 8(a) and Section 8(b) are satisfied (or waived in
writing by the Holder). The Repurchase Warrants shall be in the form of Exhibit
C to the Securities Purchase Agreement and shall have an initial exercise price
as of the Company Alternative Redemption Date equal to the Repurchase Warrant
Exercise Price, subject to adjustment as provided therein,

 

23



--------------------------------------------------------------------------------

and shall have an Expiration Date (as defined in the Repurchase Warrants) of
March 20, 2009. The Company may exercise its right to Company Alternative
Redemption by delivering to the Holder written notice (the “Company Alternative
Redemption Notice”) at least eleven (11) Trading Days prior to the date of
consummation of such redemption (“Company Alternative Redemption Date”). The
date on which the Holder receives the Company Alternative Redemption Notice is
referred to as the “Company Alternative Redemption Notice Date.” A Company
Alternative Redemption Notice shall be irrevocable by the Company. If the
Company elects a Company Alternative Redemption pursuant to this Section 8(a),
then it must simultaneously take the same action with respect to all of the
Other Notes. If the Company elects a Company Alternative Redemption (and similar
action under the Other Notes) with respect to less than all of the aggregate
principal amount of Notes then outstanding, then the Company shall elect to
redeem a principal amount (together with the related Interest Amount) from each
of the holders of Notes equal to the product of (I) the aggregate principal
amount of the Notes that the Company has elected to redeem pursuant to this
Section 8 (or the similar provisions of such Other Notes), multiplied by (II)
the Holder’s Allocation Percentage (such amount with respect to each holder of
the Notes is referred to as its “Pro Rata Redemption Amount” and with respect to
the Holder is referred to as the Pro Rata Redemption Amount). In the event that
the initial holder of any Notes shall sell or otherwise transfer any of such
holder’s Notes, the transferee shall be allocated a pro rata portion of such
holder’s Allocation Percentage. The Company Alternative Redemption Notice shall
state (i) the date selected by the Company for the Company Alternative
Redemption Date in accordance with this Section 8(a), (ii) the aggregate
principal amount of Notes that the Company has elected to redeem from all of the
holders of Notes pursuant to this Section 8, and (iii) each holder’s Pro Rata
Redemption Amount of the principal amount of Notes the Company has elected to
redeem pursuant to this Section 8(a).

(b) Mechanics of Company Alternative Redemption. If the Company has exercised
its right to Company Alternative Redemption in accordance with Section 8(a) and
the conditions of this Section 8 are satisfied on the Company Alternative
Redemption Date (including the Conditions to Company Alternative Redemption as
set forth in Section 8(c)) (or waived in writing by the Holder), then the
Holder’s Pro Rata Redemption Amount, if any, that remains outstanding on the
Company Alternative Redemption Date shall be redeemed by the Company on such
Company Alternative Redemption Date by (A) the payment by the Company to the
Holder on such Company Alternative Redemption Date, by wire transfer of
immediately available funds, of an amount equal to the Company Alternative
Redemption Price for the Holder’s Pro Rata Redemption Amount, and (B) issuance
to the Holder on the Company Alternative Redemption Date of the Repurchase
Warrants. Notwithstanding anything contained herein to the contrary, if the
Holder delivers a Conversion Notice after a Company Alternative Redemption
Notice Date, but prior to the Company Alternative Redemption Date, then the
Conversion Amount specified in such Conversion Notice shall be deducted first,
from the Pro Rata Redemption Amount, and then from the remaining Principal of
this Note, unless otherwise indicated by the holder in such Conversion Notice.
In the event that all of the Pro Rata Redemption Amount is converted prior to
the Company Alternative Redemption Date, then the Company Alternative Redemption
Notice shall be of no further effect. Notwithstanding anything contained herein
to the contrary, no notice delivered by the Company to any Holder regarding a
Condition to Company Alternative Redemption shall contain any material
non-public information.

 

24



--------------------------------------------------------------------------------

(c) Conditions to Company Alternative Redemption. For purposes of this
Section 8, “Conditions to Company Alternative Redemption” means the following
conditions: (i) on each day during the period beginning forty-five (45) days
prior to the Company Alternative Redemption Notice Date and ending on and
including the applicable Company Alternative Redemption Date, the Common Stock
is listed on the OTC Bulletin Board, a national securities exchange, the NASDAQ
National Market (or any successor thereto), or the NASDAQ Capital Market, and
the Common Stock has not been suspended from trading on any such market or
exchange nor shall delisting or suspension by any such market or exchange have
been threatened either (A) in writing by such market or exchange or (B) by
falling below the minimum listing maintenance requirements of such market or
exchange; (ii) on each day during the period beginning on and including the date
that is ten (10) Trading Days prior to the Company Alternative Redemption Notice
Date and ending on and including the Company Alternative Redemption Date, a
Registration Statement shall be effective and available for the sale of not less
than 150% of the Registrable Securities issuable upon conversion of all of the
Notes and exercise of all Warrants outstanding as of the Company Alternative
Redemption Notice Date (without regard to any limitations on conversions or
exercises), in accordance with the Registration Rights Agreement, and there
shall not have been any Grace Period applicable to such Registration Statement
(as defined in the Registration Rights Agreement); (iii) during the period
beginning on and including the Issuance Date and ending on and including the
applicable Company Alternative Redemption Date, there shall not have occurred
either (x) the public announcement of a pending, proposed or intended Change of
Control that has not been abandoned, terminated or consummated and publicly
disclosed as such at least ten (10) Trading Days prior to the Company
Alternative Redemption Notice Date or (y) a Triggering Event or an Event of
Default, or an event that with the passage of time or the giving of notice and
without being cured would constitute a Triggering Event or an Event of Default;
(iv) during the period beginning on the Issuance Date and ending on and
including the Company Alternative Redemption Date, the Company shall have
delivered Shares upon conversion of the Notes and upon exercise of the Initial
Warrants and Repurchase Warrants, if any, on a timely basis as set forth in
Section 3(c)(ii) of the Notes and Section 2(a) of each of the Initial Warrants
and the Repurchase Warrants, if any; (v) on each day during the period beginning
90 days prior to the Company Alternative Redemption Notice Date and ending on
and including the applicable Company Alternative Redemption Date, the Company
and its Subsidiaries otherwise shall have been in compliance with in all
material respects and shall not have breached or been in breach in any material
respect of any provision or covenant of the Securities Purchase Agreement or any
of the other Transaction Documents; and (vi) the Company shall have obtained all
requisite approvals of its stockholders for the issuance of the Shares to the
holders of the Notes and the Warrants.

(d) Remedies. In the event that the Company does not pay the Company Alternative
Redemption Price in full for the Holder’s Pro Rata Redemption Amount on the
Company Alternative Redemption Date and the Conditions to Company Alternative
Redemption were satisfied, or to the extent not satisfied, were waived by the
Holder, then in addition to any remedy the Holder may have under this Note and
the Securities Purchase Agreement (including indemnification pursuant to
Section 8 thereof or at law or in equity), the Company Alternative Redemption
Price payable in respect of such unredeemed Pro Rata Redemption Amount shall
bear interest at a rate equal to the lesser of 2.0% per month (prorated for
partial months) and the highest lawful interest rate.

 

25



--------------------------------------------------------------------------------

(9) Company Conversion.

(a) General. The Company shall have the right, in accordance with the terms and
subject to the conditions of this Section 9 (and, in the case of any Interest
Conversion Amount, Section 7 and provided that the Conditions to Company
Conversion (as set forth below) are satisfied, to require that all or any
portion of the Principal (together with the Interest Amount with respect
thereto) due to the Holder upon maturity of this Note, or any Interest payable
on any Interest Payment Date, be converted at the applicable Conversion Price (a
“Company Conversion”). The Company may exercise its right to elect a Company
Conversion by delivering to the Holder written notice thereof (a “Company
Conversion Notice”) no more than sixty (60) Trading Days and no less than forty
five (45) Trading Days prior to the Maturity Date, or, in the case of an
Interest Conversion, at least five (5) Business Days prior to the first Trading
Day of the Company Conversion Period. The date on which the Holder receives the
Company Conversion Notice, as applicable is referred to as the “Company
Conversion Notice Date”). If the Company elects a Company Conversion (including
an Interest Conversion pursuant to Section 7), then it must simultaneously take
the same action with respect to all of the Other Notes. The Company Conversion
Notice shall be irrevocable by the Company. The Company shall require conversion
of a Conversion Amount from each holder of Notes equal to (x) the product of
(I) the aggregate principal amount of Notes that the Company has elected to
convert pursuant to this Section 9 (or the similar provisions of such Other
Notes), together with the Interest Amount thereon, multiplied by (II) such
holder’s Allocation Percentage or (y) in the case of an Interest Conversion, the
Interest Conversion Amount (such Conversion Amount with respect to each such
holder is referred to as its “Pro Rata Conversion Amount”). The Company
Conversion Notice shall indicate (I) the number of consecutive Trading Days
during which the Holder must convert its Pro Rata Conversion Amount (the
“Company Conversion Period”), which, (A) in the case of an Interest Conversion
shall be the twenty (20) consecutive Trading Days commencing on the fifth
Business Day after the Company Conversion Notice Date, and (B) in the case of
any other Company Conversion shall be the thirty (30) consecutive Trading Days
ending on and including the Trading Day immediately prior to the Maturity Date,
(II) the date of the first day of the Company Conversion Period, (III) the last
Trading Day of the Company Conversion Period, which is the last date by which
the Holder must convert its Pro Rata Conversion Amount (the “Final Company
Conversion Date”), (IV) the aggregate principal amount (or Interest in the case
of an Interest Conversion Election) that the Company has elected to convert from
all the holders of Notes pursuant to this Section 9 (or other similar provisions
in such Other Notes), and (V) each holder’s Pro Rata Conversion Amount.

(b) Mechanics of Company Conversion. If the Company has exercised its right to
Company Conversion in accordance with Section 9(a) and Section 7, as applicable,
and the conditions of this Section 9 are satisfied (or waived in writing by the
Holder) on the Company Conversion Notice Date and at each time the Holder
delivers a Conversion Notice or is deemed to have delivered a Conversion Notice
with respect to any portion of the Pro Rata Conversion Amount (a “Company
Conversion Date”) (including the Conditions to Company Conversion as set forth
in Section 9(c)), then, subject to Sections 6 and 9(d), the Holder shall convert
the Pro Rata Conversion Amount, together with any Interest Amount with respect
thereto accruing through and including the applicable Conversion Date, in whole
or in part and at such time or times as the Holder, in its sole discretion
determines, during the

 

26



--------------------------------------------------------------------------------

Company Conversion Period; provided, however, that the Holder shall not be
permitted to convert during the Company Conversion Period, any portion of the
Conversion Amount that exceeds the product of (i) the Holder’s Allocation
Percentage and (ii) twenty percent (20%) of the sum of the daily dollar trading
volume (as reported by Bloomberg) of the Common Stock on its Principal Market on
each of the Trading Days during the Company Conversion Period (such limitation,
the “Volume Conversion Restriction Amount”). In the event any Pro Rata
Conversion Amount has not been converted by the Holder prior to the Final
Company Conversion Date, then, subject to the limitations set forth in Sections
6 and 9(e), the remaining Pro Rata Conversion Amount shall be converted as of
the Final Company Conversion Date, as if the Holder had delivered a Conversion
Notice pursuant to Section 3 with respect to such Pro Rata Conversion Amount on
the Final Company Conversion Date but without the Holder being required to
actually deliver such Conversion Notice, provided that the Conditions to Company
Conversion are satisfied (or waived in writing by the Holder) on the Final
Company Conversion Date (and, for the avoidance of doubt, on each day during the
Company Conversion Period). In the event that the Conditions to Company
Conversion are not satisfied on the Final Company Conversion Date (or on any
other day during the Company Conversion Period), then the Company Conversion
shall be null and void with respect to all or any part designated by the Holder
of the unconverted Pro Rata Conversion Amount and the Holder shall be entitled
to all the rights of a holder of this Note with respect to such amount of the
Pro Rata Conversion Amount and, accordingly, shall be subject to all the other
provisions of this Note, , including that if such amount remains outstanding on
the Maturity Date, then the Company shall redeem the Principal represented by
such amount in accordance with Section 3(c)(vii), unless such Pro Rata
Conversion Amount is an Interest Conversion Amount, in which the case Company
shall be deemed to have given a Company Alternative Redemption Notice with
respect to such unconverted Pro Rata Conversion Amount (and, for purposes of
Section 8(a), shall be entitled to give such Company Alternative Redemption
Notice), and such amount shall be redeemed or paid by the Company within five
(5) Business Days in accordance with Section 8. Notwithstanding anything
contained herein to the contrary, no notice delivered by the Company to any
Holder regarding a Condition to Company Conversion shall contain any material
non-public information.

(c) Conditions to Company Conversion. “Conditions to Company Conversion” means
the following conditions: (i) except in the case of an Interest Conversion, the
aggregate principal amount of the Notes selected for conversion by the Company
as reflected in the Company Conversion Notice is at least $500,000 (or, if less,
the aggregate principal amount of the Notes then outstanding); (ii) the
aggregate Conversion Amount of the Notes selected for conversion by the Company
as reflected in the Company Conversion Notice shall not exceed twenty (20%) of
the product of (A) the arithmetic average of the daily dollar trading volume (as
reported by Bloomberg) of the Common Stock on its Principal Market over the
twenty (20) consecutive Trading Days ending on and including the date that is
immediately preceding the Company Conversion Notice Date, multiplied by (B) the
number of Expected Trading Days during the Company Conversion Period to which
the Company Conversion Notice relates; (iii) during the period beginning on and
including the Issuance Date and ending on and including the Company Conversion
Date, there shall not have occurred either (x) the public announcement of a
pending, proposed or intended Change of Control that has not been abandoned,
terminated or consummated and publicly disclosed as such at least ten
(10) Trading Days prior to the Company Conversion Date or (y) a Triggering Event
or an Event of Default (as

 

27



--------------------------------------------------------------------------------

defined in Section 12); (iv) during the period beginning on the Issuance Date
and ending on and including the Company Conversion Date, the Company shall have
delivered Shares upon conversion of the Notes and upon exercise of the Initial
Warrants and Repurchase Warrants, if any, on a timely basis as set forth in
Section 3(c)(ii) of the Notes and Section 3(a) of the Initial Warrants and
Repurchase Warrants, if any; (v) on each day during the period beginning
forty-five (45) days prior to the Company Conversion Notice Date and ending on
and including the applicable Company Conversion Date, the Common Stock is listed
on the OTC Bulletin Board, a national securities exchange, the NASDAQ National
Market (or any successor thereto), or the NASDAQ Capital Market, and the Common
Stock has not been suspended from trading on any such market or exchange nor
shall delisting or suspension by any such market or exchange have been
threatened either (A) in writing by such market or exchange or (B) by falling
below the minimum listing maintenance requirements of such market or exchange;
(vi) on each day during the period beginning on and including the date that is
ten (10) days prior to the Company Conversion Notice Date and ending on and
including the Company Conversion Date, a Registration Statement shall be
effective and available for the sale of not less 150% of the Registrable
Securities issuable upon conversion of all of the Notes and exercise of all
Warrants outstanding as of the Company Conversion Notice Date (without regard to
any limitations on conversions or exercises), in accordance with the
Registration Rights Agreement, and there shall not have been any Grace Period
applicable to such Registration Statement (as defined in the Registration Rights
Agreement); (vii) on each day during the period beginning ninety (90) days prior
to the Company Conversion Notice Date and ending on and including the applicable
Company Conversion Date, the Company and its Subsidiaries otherwise shall have
been in compliance with in all respects and shall not have breached or been in
breach of any provision or covenant of the Notes or any other Transaction
Documents; and (viii) the Company shall have obtained all requisite approvals of
its stockholders for the issuance of the Shares to the holders of the Notes and
the Warrants.

(d) Company Conversion Period Volume Limitations. Notwithstanding anything
contained in this Section 9 to the contrary, on the applicable Final Company
Conversion Date, (i) the Holder shall not be required (but shall be permitted
subject to clause (ii) of this Section 9(d)) to convert (and shall not be
deemed, solely as a result of Section 9(b), to have converted) any portion of
the Pro Rata Conversion Amount on the applicable Final Company Conversion Date
in excess of the difference between (A) the product of (I) the Holder’s Series
Allocation Percentage and (II) ten percent (10%) of the sum of the daily dollar
trading volume (as reported by Bloomberg) of the Common Stock on its Principal
Market on each of the Trading Days during the Company Conversion Period, minus
(B) any Pro Rata Conversion Amount converted by the Holder during the Company
Conversion Period and (ii) the Holder shall neither be required nor permitted to
convert (and shall not be deemed, solely as a result of Section 9(b) to have
converted) any portion of the Pro Rata Conversion Amount on the applicable Final
Company Conversion Date in excess of the difference between (A) the applicable
Volume Conversion Restriction Amount, minus (B) any Pro Rata Conversion Amount
converted by the Holder during the Company Conversion Period. Following the
Final Company Conversion Date, the Company Conversion shall be null and void
with respect to the unconverted Pro Rata Conversion Amount, and the Holder shall
be entitled to all the rights of a holder of this Note with respect to such
amount of the Pro Rata Conversion Amount, and, accordingly, shall be subject to
all the other provisions of this Note, including that if such amount remains
outstanding on the Maturity Date, then the Company shall redeem the Principal

 

28



--------------------------------------------------------------------------------

represented by such amount in accordance with Section 3(c)(vii), unless such Pro
Rata Conversion Amount is an Interest Conversion Amount, in which case the
Company shall be deemed to have given a Company Alternative Redemption Notice
with respect to such unconverted Pro Rata Conversion Amount (and, for purposes
of Section 8(a), shall be entitled to give such Company Alternative Redemption
Notice), and such amount shall be redeemed or paid by the Company within five
(5) Business Days in accordance with Section 8.

(10) Reservation of Shares.

(a) Reservation. The Company shall, so long as any of the Notes are outstanding,
take all action necessary to reserve and keep available out of its authorized
and unissued Common Stock, solely for the purpose of effecting the conversion of
the Notes, such number of Shares as shall from time to time be sufficient to
effect the conversion of all of the principal amount then outstanding under the
Notes (together with accrued and unpaid Interest thereon); provided that the
number of Shares so reserved shall at no time be less than 150% of the number of
Shares for which the Notes are at any time convertible (without regard to any
limitations on conversions) (the “Required Reserve Amount”). The initial number
of Shares reserved for conversions of the Notes and each increase in the number
of Shares so reserved shall be allocated pro rata among the holders of the Notes
based on the principal amount of the Notes held by each holder at the time of
issuance of the Notes or increase in the number of reserved Shares, as the case
may be. In the event the Holder shall sell or otherwise transfer any portion of
the Holder’s Notes, each transferee shall be allocated a pro rata portion of the
number of Shares reserved for such transferor. Any Shares reserved and allocated
to any Person that ceases to hold any Notes shall be allocated to the remaining
holders of the Notes, pro rata based on the principal amount of the Notes then
held by such holders.

(b) Insufficient Authorized Shares. If at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved Shares to satisfy its obligation to reserve for issuance upon
conversion of the Notes at least a number of Shares equal to the Required
Reserve Amount, then the Company shall immediately take all action necessary to
increase the Company’s authorized Shares to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Notes then outstanding.

(11) Voting Rights. The Holders of the Notes shall have no voting rights, except
as required by law and as expressly provided in this Note.

(12) Defaults and Remedies.

(a) Events of Default. An “Event of Default” is (i) default in payment of any
Principal of this Note, any Redemption Price, any Company Alternative Redemption
Price or any Change of Control Redemption Price, when and as due; (ii) default
in payment of any Interest on this Note that is not included in an amount
described in the immediately preceding clause (i) that is not cured within two
(2) Business Days from the date such Interest was due; (iii) failure by the
Company for ten (10) days after notice to it to comply with any other provision
of this Note in all material respects; (iv) any default in payment of at least
$100,000, individually or in the aggregate, under or acceleration prior to
maturity of, or any

 

29



--------------------------------------------------------------------------------

event or circumstances arising such that, any person is entitled, or could, with
the giving of notice and/or lapse of time and/or the fulfillment of any
condition and/or the making of any determination, become entitled, to require
repayment before its stated maturity of, or to take any step to enforce any
security for, any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any indebtedness for money
borrowed of at least $100,000 by the Company or any of its Majority-Owned
Subsidiaries or for money borrowed the repayment of at least $100,000 of which
is guaranteed by the Company or any of its Majority-Owned Subsidiaries, whether
such indebtedness or guarantee now exists or shall be created hereafter; (v) if
the Company or any of its Majority-Owned Subsidiaries pursuant to or within the
meaning of any Bankruptcy Law (as defined below); (A) commences a voluntary
case; (B) consents to the entry of an order for relief against it in an
involuntary case; (C) consents to the appointment of a Custodian of it or any of
its Majority-Owned Subsidiaries for all or substantially all of its property;
(D) makes a general assignment for the benefit of its creditors; or (E) admits
in writing that it is generally unable to pay its debts as the same become due;
(vi) an involuntary case or other proceeding is commenced directly against the
Company or any of its Majority-Owned Subsidiaries seeking liquidation,
reorganization or other relief with respect to it or its Indebtedness under any
Bankruptcy Law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other Bankruptcy
Law proceeding remains undismissed and unstayed for a period of thirty
(30) days, or an order of relief is entered against the Company or any of its
Subsidiaries as debtor under the Bankruptcy Laws as are now or hereafter in
effect; (vii) the Company fails to file, or is determined to have failed to
file, in a timely manner any report required to be filed with the SEC pursuant
to the 1934 Act, provided that any filing made within the time period permitted
by Rule 12b-25 under the 1934 Act and pursuant to a timely filed Form 12b-25
shall, for purposes of this clause (vii), be deemed to be timely filed;
provided, however, that a failure to file in a timely manner a report that is
required solely pursuant to Item 1.01, 1.02, 2.03, 2.04, 2.05, 2.06 or 4.02(a)
of SEC Form 8-K shall not be deemed an Event of Default pursuant to this clause
(vii); (viii) the Company or any of its Subsidiaries breaches any
representation, warranty, covenant or other term or condition of the Security
Documents that adversely affects the security interest of the Holder (or any
agent or representative thereof on their behalf) in any material portion of the
Collateral (as defined in the Security Agreement) or the perfection or priority
thereof; or (ix) one or more judgments, non-interlocutory orders or decrees
shall be entered by a U.S. state or federal or a foreign court or administrative
agency of competent jurisdiction against any the Company or any of its
Subsidiaries involving in the aggregate a liability (to the extent not covered
by independent third-party insurance) as to any single or related series of
transactions, incidents or conditions, of $100,000 or more, and the same shall
remain unsatisfied, unvacated, unbonded or unstayed pending appeal for a period
of thirty (30) days after the entry thereof. The term “Bankruptcy Law” means
Title 11, U.S. Code, or any similar federal or state law for the relief of
debtors. The term “Custodian” means any receiver, trustee, assignee, liquidator
or similar official under any Bankruptcy Law. Within five (5) Business Days
after the occurrence of any Event of Default set forth in clause (iv), (v),
(vi), (viii) or (ix) above, the Company shall deliver written notice thereof to
the Holder.

(b) Remedies. If an Event of Default occurs and is continuing, the Holder of
this Note may declare all of this Note, including all amounts due hereunder (the
“Acceleration Amount”), to be due and payable immediately, except that in the
case of an

 

30



--------------------------------------------------------------------------------

Event of Default arising from events described in clauses (v) and (vi) of
Section 12(a), this Note shall immediately become due and payable without
further action or notice. In addition to any remedy the Holder may have under
this Note and the Securities Purchase Agreement, such unpaid amount shall bear
interest at a rate equal to the lesser of 2.0% per month (prorated for partial
months) or the highest lawful interest rate until paid in full. Nothing in this
Section 12 shall limit any other rights the Holder may have under this Note, the
Security Documents or the Securities Purchase Agreement, including Sections 3
and 4 of this Note.

(c) Void Acceleration. In the event that the Company does not pay the
Acceleration Amount within five (5) Business Days of this Note becoming due
under Section 12(b), at any time thereafter and until the Company pays such
unpaid Acceleration Amount in full, the Holder shall have the option to, in lieu
of redemption, require the Company to promptly return this Note (to the extent
this Note has been previously delivered to the Company), in whole or any portion
thereof, to the Holder, by sending written notice thereof to the Company via
facsimile (the “Void Acceleration Notice”). Upon the Company’s receipt of such
Void Acceleration Notice, (i) the acceleration pursuant to Section 12(b) shall
be null and void with respect to the portion of this Note subject to such Void
Acceleration Notice, (ii) the Company shall promptly return the portion of this
Note (to the extent this Note has been previously delivered to the Company)
subject to such Void Acceleration Notice, and (iii) the Fixed Conversion Price
with respect to all of the Principal shall be adjusted to the lesser of (A) the
Fixed Conversion Price as in effect on the date on which the Void Acceleration
Notice is delivered to the Company and (B) the lowest Weighted Average Price of
the Common Stock during the period beginning on and including the date on which
this Note became due under Section 12(b) and ending on and including the date on
which the Void Acceleration Notice is delivered to the Company.

(13) Other Indebtedness. Payments of principal and other payments due under this
Note shall not be subordinated to any obligations of the Company. The Holder of
this Note is entitled to the benefits of the Security Documents, and in the
event of a transfer of this Note in accordance with the terms hereof and the
Securities Purchase Agreement, the Holder shall be deemed to have assigned its
rights under the Security Documents. For so long as this Note is outstanding,
the Company shall not, shall cause each of its Majority-Owned Subsidiaries not
to, and shall not authorize any of its Minority-Owned Subsidiaries to,
(a) issue, incur, assume, maintain, suffer to exist or extend the term of any
Indebtedness (as defined below) except for (I) Indebtedness under the Notes,
(II) Indebtedness, (A) the holders of which agree in writing to be subordinate
to the Notes on terms and conditions acceptable to the Buyers, including with
regard to interest payments and repayment of principal, (B) which does not
mature or otherwise require or permit redemption or repayment prior to or on the
Maturity Date of any Notes then outstanding; and (C) which is not secured by any
assets of the Company or any of its Subsidiaries, (III) Indebtedness solely
between the Company and/or one of its domestic Subsidiaries, on the one hand,
and the Company and/or one of its domestic Subsidiaries, on the other, provided
that in each case a majority of the equity of any such domestic Subsidiary is
directly or indirectly owned by the Company, such domestic Subsidiary is
controlled by the Company and such domestic Subsidiary is a party to the
Guaranty Agreement and the Security Agreement, (IV) Indebtedness to contract
research organizations, hospitals or similar entities or organizations incurred
in the ordinary course of business in connection with FDA approval related
trials of the Company’s products (“Product Trial Payables”) not unpaid in excess
of 30

 

31



--------------------------------------------------------------------------------

days from the receipt of invoice and not exceeding at any one time an aggregate
of $5,000,000, (V) Indebtedness under that certain Guaranty of Sublease, dated
August 24, 2004, made by the Company in favor of The Regents of the University
of California with respect to the obligations of Phage under that certain
Sublease Agreement, dated August 24, 2004, between Phage and The Regents of the
University of California, as such Guaranty of Sublease and Sublease Agreement
are in effect on the date of the Securities Purchase Agreement, without
amendment, modification, supplement or other revision thereto, or (VI)
Indebtedness under that certain Standard Lease Guaranty, dated March, 2006, made
by the Company in favor of Canta Rana Ranch, L.P. with respect to the
obligations of Phage under that certain Standard Industrial Net Lease, dated
March, 2006, by and between Phage and Canta Rana Ranch, L.P., as such Standard
Lease Guaranty and Standard Industrial Net Lease are in effect on the date of
the Securities Purchase Agreement, without amendment, modification, supplement
or other revision thereto; (b) issue, incur, assume, maintain, suffer to exist
or extend the term of any Indebtedness in a principal amount in excess of
$100,000 where the proceeds of such Indebtedness are to be used to develop, or
in connection with the development of, assets in which the holders of the Notes
do not have a valid, perfected first priority security interest; (c) issue any
capital stock of the Company or any Subsidiary redeemable prior to the Maturity
Date; (d) directly or indirectly, create, assume or suffer to exist any Lien,
other than a Permitted Lien, on any asset now owned or hereafter acquired by the
Company or any of its Subsidiaries; or (e) redeem, or otherwise repay in cash
any principal of, any Indebtedness (other than Indebtedness under the Notes and
Indebtedness permitted by clauses (IV), (V) and (VI) of clause (a) above)). For
purposes of this Note: (x) “Indebtedness” of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services
(other than unsecured account trade payables (excluding Product Trial Payables)
that are (i) entered into or incurred in the ordinary course of the Company’s
and its Subsidiaries’ business, (ii) on terms that require full payment within
90 days, (iii) not unpaid in excess of 60 days from the receipt of invoice or
are being contested in good faith and as to which such reserve as is required by
GAAP has been made and (iv) not exceeding at any one time an aggregate among the
Company and its Majority-Owned Subsidiaries of $2,000,000 (excluding any accrued
interest on the Notes)), (C) all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments,
(D) all obligations evidenced by notes, bonds, debentures, redeemable capital
stock or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
Capital Lease Obligations, (G) all indebtedness referred to in clauses
(A) through (F) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any mortgage,
Lien, pledge, change, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person that owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; (y) “Capital Lease Obligation”
means, as to any Person, any obligation that is required to be classified and
accounted for as a capital lease on a balance sheet of such Person

 

32



--------------------------------------------------------------------------------

prepared in accordance with GAAP, and the amount of such obligation shall be the
capitalized amount thereof, determined in accordance with GAAP; and
(z) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto. For purposes
of this Note, the Company shall be deemed to have authorized a Minority-Owned
Subsidiary to take an action if the Company or any of its Majority-Owned
Subsidiaries causes, directs or expressly authorizes such Minority-Owned
Subsidiary to take such action or fails to (A) vote its equity interest against
the taking of such action (if a vote of equity holders is taken with respect to
such action), or (B) cause any directors, managers or similar officials
appointed by it to vote against the taking of such action (if a vote of
directors, managers or similar officials is taken with respect to such action).

(14) Participation; Restrictions. While this Note is outstanding, the Company
shall not, shall cause each of its Majority-Owned Subsidiaries not to, and shall
not authorize any of its Minority-Owned Subsidiaries to: (i) declare, set aside
or pay any dividends on or make any other distributions (whether in cash, stock,
equity securities or property) in respect of any capital stock or split, combine
or reclassify any capital stock or issue or authorize the issuance of any other
securities in respect of, in lieu of or in substitution for any capital stock;
provided however, that any Subsidiary may declare, set aside or pay any
dividends on or make any other distributions (whether in cash, stock, equity
securities or property) in respect of any of its capital stock that is held
solely by the Company or by a domestic Subsidiary, provided that a majority of
the equity of such domestic Subsidiary is directly or indirectly owned by the
Company, such domestic Subsidiary is controlled by the Company and such domestic
Subsidiary is a party to the Guaranty Agreement and the Security Agreement,
(ii) purchase, redeem or otherwise acquire, directly or indirectly, any shares
of its capital stock or the capital stock of any of its Subsidiaries, direct or
indirect, except repurchases of unvested shares at cost in connection with the
termination of the employment relationship with any employee pursuant to stock
option or purchase agreements in effect on the date hereof and set forth on
Schedule 3(c) of the Securities Purchase Agreement, or (iii) grant, issue or
sell any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of its
capital stock. While this Note is outstanding, the Company and its Subsidiaries
shall not enter into any agreement which would limit or restrict the Company’s
or any of its Subsidiaries’ ability to perform under, or take any other
voluntary action to avoid or seek to avoid the observance or performance of any
of the terms to be observed or performed by it under, this Note, the Securities
Purchase Agreement, the Security Documents or any of the other Transaction
Documents.

(15) Notices. The Company will give written notice to the Holder at least ten
(10) Business Days prior to the date on which the Company closes its books or
takes a record (I) with respect to any dividend or distribution upon the Common
Stock, (II) with respect to any pro rata subscription offer to holders of Common
Stock or (III) for determining rights to vote with respect to any Organic
Change, dissolution or liquidation, provided that such information shall be made
known to the public prior to or in conjunction with such notice being provided
to the

 

33



--------------------------------------------------------------------------------

Holder. The Company will also give written notice to the Holder at least ten
(10) Business Days prior to the date on which any Organic Change, dissolution or
liquidation will take place, provided that such information shall be made known
to the public prior to or in conjunction with such notice being provided to the
Holder.

(16) Vote to Change the Terms of the Notes. The written consent of the Company
and the holders representing at least two-thirds (2/3) of the principal amount
then outstanding under all of the Notes shall be required for any change in the
Notes (including this Note), and upon receipt of such consent, each Note shall
be deemed amended thereby.

(17) Lost or Stolen Notes. Upon receipt by the Company of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note, and, in the case of loss, theft or destruction, of an indemnification
undertaking by the Holder to the Company in customary form and reasonably
satisfactory to the Company and, in the case of mutilation, upon surrender and
cancellation of this Note, the Company shall execute and deliver a new Note of
like tenor and date; provided, however, the Company shall not be obligated to
re-issue a Note if the Holder contemporaneously requests the Company to convert
this Note in its entirety into Shares as permitted hereunder.

(18) Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note, at law or in equity (including
a decree of specific performance and/or other injunctive relief), no remedy
contained herein shall be deemed a waiver of compliance with the provisions
giving rise to such remedy, and nothing herein shall limit the Holder’s right to
pursue actual damages for any failure by the Company to comply with the terms of
this Note. The Company covenants to the Holder that there shall be no
characterization concerning this instrument other than as expressly provided
herein. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the Holder thereof and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

(19) Specific Shall Not Limit General; Construction. No specific provision
contained in this Note shall limit or modify any more general provision
contained herein. This Note shall be deemed to be jointly drafted by the Company
and all buyers of Notes pursuant to the Securities Purchase Agreement and shall
not be construed against any person as the drafter hereof.

(20) Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

 

34



--------------------------------------------------------------------------------

(21) Notice. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with
Section 9(f) of the Securities Purchase Agreement.

(22) Transfer of this Note. The Holder may assign or transfer some or all of its
rights hereunder, subject to compliance with the 1933 Act and the provisions of
Section 2(f) of the Securities Purchase Agreement without the consent of the
Company; provided, however, that any such assignment or transfer shall be void
and of no force and effect unless the assignee or transferee hereof executes a
joinder to the Security Agreement. The Holder covenants that it will cause any
such assignee or transferee to execute such joinder. Notwithstanding anything to
the contrary contained in this Section 22, each such assignee or transferee,
upon becoming a Holder hereunder, acknowledges that it is bound by the terms and
conditions of Section 5.12 of the Security Agreement, whether or not it has
executed such joinder. Holder shall require each such assignee or transferee to
acknowledge that such assignee or transferee shall be bound by the provisions of
Section 4(r) of the Securities Purchase Agreement.

(23) Payment of Collection, Enforcement and Other Costs. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding; or (b) an attorney is retained to
represent the Holder in any bankruptcy, reorganization, receivership of the
Company or other proceedings affecting Company creditors’ rights and involving a
claim under this Note, then the Company shall pay the costs incurred by the
Holder for such collection, enforcement or action, including reasonable
attorneys’ fees and disbursements.

(24) Cancellation. After all principal and other amounts at any time owed under
this Note have been paid in full or converted into Shares in accordance with the
terms hereof, this Note shall automatically be deemed canceled, shall be
surrendered to the Company for cancellation and shall not be reissued.

(25) Note Exchangeable for Different Denominations. Subject to
Section 3(c)(viii), in the event of a conversion or redemption pursuant to this
Note of less than all of the Principal, the Company shall promptly cause to be
issued and delivered to the Holder, upon tender by the Holder of this Note, a
new Note of like tenor representing the remaining Principal that has not been so
converted or redeemed. This Note is exchangeable, upon the surrender hereof by
the Holder at the principal office of the Company, for a new Note or Notes
containing the same terms and conditions and representing in the aggregate the
Principal, and each such new Note will represent such portion of such Principal
as is designated by the Holder at the time of such surrender. The date the
Company issued this Note shall be the “Issuance Date” hereof regardless of the
number of times a new Note shall be issued.

(26) Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Company or any of its Subsidiaries under the Notes, the
Securities Purchase Agreement or any other Transaction Document shall be made
without any set-off, counterclaim or deduction and free and clear of and without
deduction for any Indemnified Taxes; provided that if the Company or any of its
Subsidiaries shall be required to deduct any

 

35



--------------------------------------------------------------------------------

Indemnified Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 26(a)), the
Holder receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Company or such Subsidiary, as applicable, shall
make such deductions and (iii) the Company or such Subsidiary shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law; provided, further, that if the Company or any of its
Subsidiaries is required to make an additional payment to the Holder under this
Section 26(a), and if the Holder is entitled to a cash refund or credit against
cash taxes payable which is both identifiable and quantifiable by the Holder as
being attributable to the imposition of such Indemnified Taxes (a “Tax Refund”),
and such Tax Refund may be obtained without increased liability or obligation to
the Holder (including any obligation of the Holder to file tax returns in
jurisdictions where it would not otherwise be obligated to file tax returns),
then, upon the written request of the Company, the Holder shall apply for such
Tax Refund and, to the extent such Tax Refund is received by the Holder, shall
reimburse the Company or such Subsidiary for such amount as the Holder shall
determine to be the proportion of the Tax Refund attributable to such additional
payment as will leave the Holder after the reimbursement in the same position as
it would have been if the additional payment had not been required; provided
that, if any Tax Refund reimbursed by the Holder to the Company or such
Subsidiary is subsequently disallowed, the Company shall repay the Holder such
amount (together with interest and any applicable penalty payable to the Holder
to the relevant taxing authority) promptly after the Holder notifies the Company
of such disallowance. The Company agrees to reimburse the Holder for the
Holder’s reasonable out-of-pocket expenses, if any, incurred in complying with
any request hereunder and agrees that all costs incurred by the Holder in
respect of this Section 26(a) may be deducted from the amount of any
reimbursement to the Company or any of its Subsidiaries in respect of any Tax
Refund pursuant to this Section 26(a).

(b) Indemnification by the Company. The Company shall indemnify the Holder,
within ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes paid by the Holder, on or with respect to any payment by or on
account of any obligation of the Company or any of its Subsidiaries under the
Notes, the Securities Purchase Agreement and the other Transaction Documents
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 26) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate of the Holder as to the amount of such
payment or liability under this Section 26 shall be delivered to the Company and
shall be conclusive absent demonstrable error.

(27) Waiver of Notice. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note, the
Security Documents and the Securities Purchase Agreement and the other
Transaction Documents.

(28) Governing Law. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or

 

36



--------------------------------------------------------------------------------

any other country or jurisdiction) that would cause the application of the laws
of any jurisdiction or country other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Note and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

(29) Effect of Redemption or Conversion; No Prepayment. Upon payment of the
Redemption Price, the Change of Control Redemption Price or the Company
Alternative Redemption Price, each in accordance with the terms hereof with
respect to any portion of the Principal of this Note, or delivery of Shares upon
conversion of any portion of the Principal in accordance with the terms hereof,
such portion of the Principal of this Note shall be deemed paid in full and
shall no longer be deemed outstanding for any purpose. Except as specifically
set forth in this Note, including Section 3, the Company does not have any
right, option, or obligation, to pay any portion of the Principal at any time
prior to the Maturity Date.

(30) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Holder hereunder or the Holder enforces or exercises its rights
hereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, by a
trustee, receiver or any other person under any law (including any bankruptcy
law, U.S. state or federal law, common law or equitable cause of action), then
to the extent of any such restoration the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or setoff had not
occurred.

 

37



--------------------------------------------------------------------------------

(31) Interpretative Matters. Unless the context otherwise requires, (a) all
references to Sections, Schedules or Exhibits are to Sections, Schedules or
Exhibits contained in or attached to this Note, (b) each accounting term not
otherwise defined in this Note has the meaning assigned to it in accordance with
GAAP, (c) words in the singular or plural include the singular and plural and
pronouns stated in either the masculine, the feminine or neuter gender shall
include the masculine, feminine and neuter and (d) the use of the word
“including” in this Note shall be by way of example rather than limitation. If a
stock split, stock dividend, stock combination or other similar event occurs
during any period over which an average price is being determined, then an
appropriate adjustment will be made to such average to reflect such event.

* * * * * *

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be executed on its
behalf by the undersigned as of the 20th day of March, 2006.

 

CARDIOVASCULAR BIOTHERAPEUTICS, INC. By:     

Name:

    

Title:

    



--------------------------------------------------------------------------------

EXHIBIT I

CARDIOVASCULAR BIOTHERAPEUTICS, INC.

CONVERSION NOTICE

Reference is made to the Senior Secured Note (the “Note”) of CARDIOVASCULAR
BIOTHERAPEUTICS, INC., a Delaware corporation (the “Company”), in the original
principal amount of $                    . In accordance with and pursuant to
the Note, the undersigned hereby elects to convert the Conversion Amount (as
defined in the Note) of the Note indicated below into Shares of Common Stock,
par value $0.001 per share (the “Common Stock”), of the Company, as of the date
specified below.

Date of Conversion:                    

Aggregate Conversion Amount to be converted at the Fixed Conversion Price (as
defined in the Note) other than pursuant to Section 9
thereof:                                         

Principal, applicable thereto, to be
converted:                                         

Aggregate Conversion Amount to be converted at the Conversion Price other than
pursuant to Section 9 thereof:                    

Principal, applicable thereto, to be
converted:                                         

Aggregate Conversion Amount to be converted pursuant to a Company Conversion (as
defined in the Note) other than in connection with an Interest Conversion:
                                        

Principal, applicable thereto, to be
converted:                                         

Aggregate Interest Conversion Amount to be converted pursuant to a Company
Conversion:                             

Please confirm the following information:

Conversion Price:                                       
                                                          

Number of shares of Common Stock to be
issued:                                             

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

Issue to:                                       
                                                                      

Facsimile Number:                                       
                                                      

 

Authorization:

          

By:

          

Title:

       

Dated:__________________________________

DTC Participant Number and Name (if electronic book entry
transfer):                                         

Account Number (if electronic book entry
transfer):                                                                     



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Conversion Notice and hereby directs
[TRANSFER AGENT] to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated ___________ ___, 200_
from the Company and acknowledged and agreed to by [TRANSFER AGENT].

 

CARDIOVASCULAR BIOTHERAPEUTICS, INC. By:     

Name:

    

Title:

    